


AGREEMENT AND PLAN OF MERGER
 
by and among
 
CROSSBOX, INC.,
 
FD ACQUISITION CORP.,
 
and
 
FLIKDATE, INC.
 
_____________________________
 
May 12, 2014
 
______________________________
 
 

 
TABLE OF CONTENTS
 
 
Page
 
 
ARTICLE I.              DESCRIPTION OF TRANSACTION
 
Section 1.1.
Merger of the Company with and into Merger Sub
2
Section 1.2.
Effect of the Merger
2
Section 1.3.
Closing; Effective Time
2
Section 1.4.
Certificate of Incorporation and Bylaws; Directors and Officers
2
Section 1.5.
Conversion of Company Common Stock
3
Section 1.6.
Closing of the Company’s Transfer Books
4
Section 1.7.
Exchange of Certificates
4
Section 1.8.
Dissenters’ Rights
5
Section 1.9.
Tax Consequences

Section 1.10.
Further Action

 
 
 
ARTICLE II.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY
6
 
 
 
Section 2.1.
Organization; Standing and Power; Subsidiaries
6
Section 2.2.
Authority; Binding Nature of Agreement
6
Section 2.3.
Absence of Restrictions and Conflicts; Required Consents
7
Section 2.4.
Capitalization
8
Section 2.5.
Title to and Sufficiency of Assets
8
Section 2.6.
Properties
9
Section 2.7.
Intellectual Property
9
Section 2.8.
Contracts
11
Section 2.9.
Compliance with Laws; Governmental Authorizations
11
Section 2.10.
Tax Matters
12
Section 2.11.
Environmental Matters
12
Section 2.12.
Company Financial Statements
13
Section 2.13.
Legal Proceedings; Orders
13
Section 2.14.
Licenses and Permits
13
Section 2.15.
No Affiliated Stockholder
14
Section 2.16.
Absence of Certain Changes
14
Section 2.17.
Finder’s Fee
14
Section 2.18.
Certain Payments
15
Section 2.19.
Company Action

Section 2.20.
Statements of True and Correct
15
 
 
 
ARTICLE III.           REPRESENTATIONS AND WARRANTIES OF CROSSBOX AND MERGER SUB
15
 
 
 
Section 3.1.
Organization; Standing and Power; Subsidiaries
15
Section 3.2.
Authority; Binding Nature of Agreement
16
Section 3.3.
Absence of Restrictions; Required Consents
16
Section 3.4.
Capitalization
17
Section 3.5.
Title to and Sufficiency of Assets
18
Section 3.6.
Properties
18
Section 3.7.
Intellectual Property
19
Section 3.8.
Contracts
19
Section 3.9.
Compliance with Laws; Governmental Authorizations
19
Section 3.10.
Tax Matters
20
Section 3.11.
Environmental Matters
20
Section 3.12.
Crossbox SEC Filings
21
Section 3.13.
Crossbox Financial Statements
21
Section 3.14.
Valid Issuance
22
Section 3.15.
Legal Proceedings; Orders
22
Section 3.16.
Absence of Certain Changes
22
Section 3.17.
Finder’s Fee
23
Section 3.18.
Certain Payments
23
Section 3.19.
Full Disclosure


 
 

-i-



 
TABLE OF CONTENTS
(continued)
 
 
 
Page
 
 
 
ARTICLE IV.           CERTAIN COVENANTS AND AGREEMENTS
24
 
 
 
Section 4.1.
Access and Investigation
24
Section 4.2.
Operation of the Company’s Business
24
Section 4.3.
Operation of Crossbox’s and Merger Sub’s Businesses
26
Section 4.4.
Notification
27
Section 4.5.
Intentionally Omitted
29
Section 4.6.
Private Placement
29
Section 4.7.
Board of Directors
29
Section 4.8.
Blue Sky Filings
29
Section 4.9.
Crossbox Articles of Amendment
29
Section 4.10.
Crossbox SEC Documents;
30
Section 4.11.
Majority Stockholders Consent
30
Section 4.12.
Public Announcements
30
Section 4.13.
Reasonable Efforts; Further Assurances; Cooperation
30
Section 4.14.
Stock Option Plan
31
Section 4.15.
Third Party Loan
31
Section 4.16.
8-K Interim Report
31
Section 4.17.
Indemnification
32
 
 
 
ARTICLE V.             CONDITIONS PRECEDENT TO OBLIGATIONS OF CROSSBOX AND
MERGER SUB
33
 
 
 
Section 5.1.
Accuracy of Representations
33
Section 5.2.
Performance of Covenants
34
Section 5.3.
Company Compliance Certificate
34
Section 5.4.
No Company Material Adverse Effect
34
Section 5.5.
Company Stockholder Approval
34
Section 5.6.
Due Diligence Investigation
34
Section 5.7.
Consents
34
Section 5.8.
Ancillary Agreements and Deliveries
34
Section 5.9.
No Restraints
35
Section 5.10.
Company Stockholder Questionnaire
35
Section 5.11.
No Litigation
35

 
 

-ii-



 
TABLE OF CONTENTS
(continued)
 
 
 
Page
 
 
 
ARTICLE VI.           CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY
35
 
 
 
Section 6.1.
Accuracy of Representations
35
Section 6.2.
Performance of Covenants
35
Section 6.3.
Crossbox Compliance Certificate
35
Section 6.4.
No Crossbox Material Adverse Effect
36
Section 6.5.
[Conversion of Preferred Stock]
36
Section 6.6.
No Restraints
36
Section 6.7.
No Litigation
36
Section 6.8.
Ancillary Agreements and Deliveries
36
Section 6.9.
Consents
 
 
 
 
ARTICLE VII.          TERMINATION
37
 
 
 
Section 7.1.
Termination Events
37
Section 7.2.
Effect of Termination
37
 
 
 
ARTICLE VIII.        MISCELLANEOUS PROVISIONS
38
 
 
 
Section 8.1.
Further Assurances
38
Section 8.2.
Fees and Expenses
38
Section 8.3.
Attorneys’ Fees
38
Section 8.4.
Waiver; Amendment
38
Section 8.5.
Entire Agreement
38
Section 8.6.
No Survival
38
Section 8.7.
Execution of Agreement; Counterparts; Electronic Signatures
38
Section 8.8.
Governing Law; Jurisdiction and Venue
39
Section 8.9.
Waiver of Jury Trial
40
Section 8.10.
Assignment and Successors
40
Section 8.11.
Parties in Interest
40
Section 8.12.
Notices
40
Section 8.13.
Construction; Usage
41
Section 8.14.
Enforcement of Agreement
41
Section 8.15.
Severability
42
Section 8.16.
Time of Essence
42
Section 8.17.
Schedules and Exhibits
42

 
 

-iii-



 
TABLE OF CONTENTS
(continued)
 
 
 
 
Page
 
 
 
 
 
 
EXHIBITS
 
EXHIBIT A
-
Definitions
 
EXHIBIT B
-
Form of Company Voting Agreement
 
EXHIBIT C
-
Form of Certificate of Merger
 
EXHIBIT D
-
Form of Stockholder Written Consent
 
EXHIBIT E
-
Persons to be Elected to Board of Directors
 

 
 

-iv-



 
AGREEMENT AND PLAN OF MERGER
 
AGREEMENT AND PLAN OF MERGER dated as of  May 12, 2014 (this “Agreement”), by
and among Flikdate, Inc., a Delaware corporation (the “Company”), Crossbox,
Inc., a Nevada corporation, formerly known as Go Green Directories, Inc.
(“Crossbox”), and FD Acquisition Corp., Inc., a Delaware corporation and a
wholly-owned subsidiary of Crossbox (“Merger Sub”).  Unless otherwise defined
herein, all capitalized terms used herein shall have the respective meanings
ascribed to such terms in Exhibit A.  All references herein to Exhibits,
Schedules, Sections and Articles shall be deemed to refer to the respective
exhibits and schedules to, and sections and articles of, this Agreement, unless
otherwise specified.
 
RECITALS
 
A.            Crossbox, Merger Sub and the Company intend to effect a merger of
the Merger Sub with and into the Company (the “Merger”) in accordance with this
Agreement, §264 of the General Corporation Law of the State of Delaware (the
“DGCL”).
 
B.            Upon consummation of the Merger, Merger Sub will cease to exist
and the Company will become a wholly-owned subsidiary of Crossbox.
 
C.            It is intended that the Merger qualify as a reorganization within
the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended
(the “Code”).
 
D.            The respective boards of directors of Crossbox, Merger Sub and the
Company have approved, adopted and declared advisable this Agreement and the
Merger.
 
E.            Concurrently with the execution of this Agreement and as a
condition and inducement to Crossbox’s and Merger Sub’s willingness to enter
into this Agreement, certain stockholders of the Company and the Company have
entered into a voting agreement in substantially the form attached hereto as
Exhibit B (the “Company Voting Agreement”), which provides, among other things,
that such stockholders shall vote in favor of the Merger.
 
F.             Each of Crossbox, Merger Sub and the Company intend that,
immediately following the Effective Time, on a Fully Diluted Basis, (i) the
holders of Crossbox securities immediately prior to the Effective Time will own,
collectively, approximately twenty-eight (28.0%) percent of the outstanding
shares of common stock, par value $0.001 per share, of Crossbox (“Crossbox
Common Stock”) on a fully-diluted basis, and (ii) the owners of all of the
issued and outstanding common stock of the Company, par value $0.001 per share 
(the “Company Common Stock”) immediately prior to the Effective Time, which
shall include, without limitation, the holders of Company Common Stock issued by
the Company will own, collectively, not less than seventy two (72.0%) percent of
the outstanding shares of Crossbox Common Stock, on a fully-diluted basis.
 
Accordingly, in consideration of the foregoing and the respective covenants,
agreements and representations and warranties set forth herein, the parties to
this Agreement, intending to be legally bound, hereby agree as follows:
 
 


 



ARTICLE I.
DESCRIPTION OF TRANSACTION
 
Section 1.1.           Merger of the Company with and into Merger Sub.  Upon the
terms and subject to the conditions set forth in this Agreement, at the
Effective Time, Merger Sub shall be merged with and into the Company, and the
separate existence of Merger Sub shall cease.  The Company will continue as the
surviving corporation in the Merger (the “Surviving Corporation”).
 
Section 1.2.           Effect of the Merger. The Merger shall have the effects
set forth in this Agreement and in the applicable provisions of the DGCL.
 
Section 1.3.           Closing; Effective Time. Unless otherwise mutually agreed
in writing between Crossbox and the Company, the consummation of the
transactions contemplated by this Agreement (the “Closing”) shall take place at
the offices of Hunter Taubman Weiss LLP, 575 Lexington Avenue, New York, New
York, at 9:00 a.m. (Eastern Time) as promptly as practicable (and in any event
within two Business Days) following the day on which the last to be satisfied or
waived of the conditions set forth in Article V and Article VI shall be
satisfied or waived in accordance with this Agreement (other than those
conditions that by their terms are to be satisfied at the Closing, it being
understood that the occurrence of the Closing shall remain subject to the
satisfaction or waiver of such conditions at the Closing).  The date on which
the Closing actually takes place is referred to in this Agreement as the
“Closing Date.”  Contemporaneously with or as promptly as practicable after the
Closing, a certificate of merger conforming to the requirements of the DGCL and
substantially in the form of Exhibit B (the “Certificate of Merger”) shall be
duly executed by the Company and (if required) Merger Sub and shall be filed
with the Secretary of State of the State of Delaware.  The Merger shall become
effective upon the date and time of the filing of the Certificate of Merger with
the Secretary of State of the State of Delaware or such other date and time as
Crossbox and the Company may mutually agree and include in the Certificate of
Merger (the “Effective Time”).
 
Section 1.4.           Certificate of Incorporation and Bylaws; Directors and
Officers.
 
(a)           At the Effective Time, the certificate of incorporation of the
Company currently in effect shall be the certificate of the Surviving
Corporation from and after the Effective Time, until thereafter changed or
amended as provided therein or by applicable Law.
 
(b)           At the Effective Time, the Bylaws of the Company shall be the
Bylaws of the Surviving Corporation from and after the Effective Time, until
thereafter changed or amended as provided therein or by applicable Law.
 
(c)           From and after the Effective Time, until successors are duly
elected or appointed and qualified in accordance with applicable Law, (i) the
directors of the Company immediately prior to the Effective Time shall be the
directors of the Surviving Corporation and (ii) the officers of the Company
immediately prior to the Effective Time shall be the officers of the Surviving
Corporation.
 
 

2



 
Section 1.5.           Conversion of Company Common Stock.
 
(a)           At the Effective Time, by virtue of the Merger and without any
further action on the part of Crossbox, Merger Sub, the Company or any
stockholder of the Company:
 
(i)            each share of Company Common Stock, if any, then held by the
Company (or held in the Company’s treasury) shall be canceled and retired and
shall cease to exist, and no consideration shall be delivered in exchange
therefor;
 
(ii)           each share of common stock of Merger Sub, if any, then held by
Crossbox, Merger Sub or any other wholly-owned Subsidiary of Crossbox shall be
canceled and retired and shall cease to exist, and no consideration shall be
delivered in exchange therefor;
 
(iii)          all of the shares of Company Common Stock outstanding immediately
prior to the Effective Time shall be converted into the right to receive the
Merger Shares; being that number of shares of Crossbox Common Stock equal to
32,290,000 shares of Crossbox Common Stock or such other number of shares of
Crossbox Common Stock as shall represent approximately seventy-two (72.0%)
percent of the total number of shares of Crossbox Common Stock immediately
following to the Effective Time that is and would be issued and outstanding,
calculated on a Fully Diluted Basis,
 
(iv)          subject only to the provisions of Section 1.7(a), each share of
Company Common Stock outstanding immediately prior to the Effective Time shall
be converted into the right to receive that number of shares of Crossbox Common
Stock equal to the Applicable Multiplier; and
 
(iv)          each share of the Company Common Stock outstanding immediately
prior to the Effective Time shall be converted into one share of common stock of
the Surviving Corporation and shall be owned by Crossbox; and
 
(v)           each share of Crossbox Common Stock and Crossbox’s preferred stock
(“Crossbox Preferred Stock”) outstanding immediately prior to the Effective Time
shall be unaffected as a result of the Merger and shall remain outstanding
immediately after the Effective Time.
 
(b)           In the event that the Company changes the number of shares of
Company Common Stock issued and outstanding prior to the Effective Time as a
result of a reclassification, split (including a reverse split), dividend or
distribution, recapitalization, merger, issuer tender or exchange offer or other
similar transaction, the Applicable Multiplier shall be equitably adjusted to
reflect such change and as so adjusted shall, from and after the date of such
event, be the Applicable Multiplier.
 
 

3



 
(c)           If any Company Common Stock outstanding immediately prior to the
Effective Time are unvested or are subject to a repurchase option, risk of
forfeiture or other condition under any applicable restricted securities
purchase agreement or other agreement with the Company, then the shares of
Crossbox Common Stock issued in exchange for such Company Common Stock will also
be unvested and subject to the same repurchase option, risk of forfeiture or
other condition, and the certificates representing such shares of Crossbox
Common Stock shall accordingly be marked with appropriate legends.  The Company
shall take all action that may be necessary to ensure that, from and after the
Effective Time, Crossbox is entitled to exercise any such repurchase option or
other right set forth in any such restricted securities purchase agreement or
other agreement.
 
(d)           In the event the Company enters into one or more agreements with
respect to issuances of Company Common Stock in connection with a bona fide,
arm’s length financing transaction, in each case following the date of this
Agreement and prior to the Effective Time, the Company Common Stock issued (or
deemed issued) pursuant to such transaction shall be included from the
calculation of Fully Diluted Basis of the Company; it being expressly understood
and agreed that all holders of Company Common Stock as at the Effective Time of
the Merger shall be entitled to receive Crossbox Common Stock that collectively
shall represent seventy-three (72.0%) percent of the of the shares of Crossbox
Common Stock that is or could be issued and outstanding immediately following
the Effective Time, in each case, calculated on a Fully Diluted Basis.
 
Section 1.6.           Closing of the Company’s Transfer Books. At the Effective
Time, holders of Company Common Stock that were outstanding immediately prior to
the Effective Time shall cease to have any rights as stockholders of the
Company, and the stock register of the Company shall be closed with respect to
all Company Common Stock outstanding immediately prior to the Effective Time. 
No further transfer of any such Company Common Stock shall be made on the
Company’s books or records after the Effective Time.  If, after the Effective
Time, evidence of a valid share of Company Common Stock is presented to the
Surviving Corporation or Crossbox, such Company Common Stock shall be canceled
and shall be exchanged as provided in Section 1.6.
 
Section 1.7.           Exchange of Instruments and Certificates.
 
(a)           At or prior to the Effective Time, Crossbox shall deposit with
Crossbox’s transfer agent or another bank or trust company designated by
Crossbox and reasonably acceptable to the Company (the “Exchange Agent”), for
the benefit of the holders of Company Common Stock, certificates representing
the shares of Crossbox Common Stock in exchange for outstanding Company Common
Stock (the shares of Crossbox Common Stock, together with any dividends or
distributions with respect thereto with a record date after the Effective Time,
being hereinafter referred to as the “Exchange Property”).  As soon as
practicable after the Effective Time, Crossbox shall cause the Exchange Agent to
send to each registered holder of Company Common Stock a letter of transmittal
(which shall be in customary form and contain such provisions as Crossbox may
reasonably specify) and instructions for use in effecting the transfer of
Company Common Stock in exchange for the Merger Shares.  Promptly after the
Effective Time, the Exchange Agent shall deliver to the holder of such Company
Common Stock a certificate representing that number of shares of Crossbox Common
Stock that such holder has the right to receive pursuant to Section 1.5(a)(iii)
and Section 1.5(a)(iv); provided that the certificates representing Crossbox
Common Stock to be delivered to the holder of Company Common Stock shall
represent only whole shares of Crossbox Common Stock.  In lieu of any fractional
shares to which such holder would otherwise be entitled, after combining any
fractional interests of such holder into as many whole shares as is possible,
the holder of such Company Common Stock shall be paid in cash an amount equal to
the dollar amount (rounded to the nearest whole cent) determined by multiplying
Crossbox Average Trading Price by the fraction of a share of Crossbox Common
Stock that would otherwise be deliverable to such holder.
 
 

4



 
(b)           From and after the Effective Time, the Company Common Stock shall
represent only the right to receive the Merger Shares in accordance with this
Agreement. 
 
(c)           Each of Crossbox, the Surviving Corporation and the Exchange Agent
shall be entitled to deduct and withhold from any consideration payable or
otherwise deliverable pursuant to this Agreement such amounts as it reasonably
determines that it is required to deduct or withhold therefrom under the Code or
under any provision of state, local or foreign tax law and to collect Forms W-8
or W-9, as applicable, or similar information from the holders of Company Common
Stock and any other recipients of payments hereunder.  To the extent such
amounts are so deducted or withheld, such amounts shall be treated for all
purposes under this Agreement as having been paid to the Person to whom such
amounts would otherwise have been paid.
 
(d)           Any portion of the Exchange Property which remains undistributed
to the holders of Company Common Stock for one (1) year after the Effective Time
shall be delivered to Crossbox, upon demand, and any holder of Company Common
Stock who has not previously complied with this Section 1.7 shall thereafter
look only to Crossbox, as a general unsecured creditor, for payment of its claim
for shares of Crossbox Common Stock, any cash in lieu of fractional shares of
Crossbox Common Stock and any dividends or distributions with respect to shares
of Crossbox Common Stock.
 
(e)           Neither Crossbox nor the Surviving Corporation shall be liable to
any holder or former holder of capital stock of the Company for any shares of
Crossbox Common Stock (or dividends or distributions with respect thereto), or
for any cash amounts, delivered to any public official pursuant to any
applicable abandoned property, escheat or similar law.  If any Company Common
Stock shall not have been surrendered prior to one year after the Effective Time
(or immediately prior to such earlier date on which any shares of Crossbox
Common Stock and any cash payable to the holder of such Company Common Stock or
any dividends or distributions payable to the holder of such Company Common
Stock pursuant to this Section 1.7 would otherwise escheat to or become the
property of any Governmental Body), any such shares of Crossbox Common Stock or
cash, dividends or distributions in respect of such Company Common Stock, shall,
to the extent permitted by applicable Law, become the property of Crossbox, free
and clear of all claims or interest of any Person previously entitled thereto.
 
Section 1.8.           Further Action. If, at any time after the Effective Time,
any further action is determined by Crossbox to be necessary or desirable to
carry out the purposes of this Agreement and any agreement entered into in
connection herewith or to vest the Surviving Corporation or Crossbox with full
right, title and possession of and to all rights and property of Merger Sub and
the Company, the officers and directors of the Surviving Corporation and
Crossbox shall be fully authorized (in the name of Merger Sub, in the name of
the Company and otherwise) to take such action.
 
 

5



 
ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth on the Company Disclosure Schedule, the Company hereby
represents and warrants to Crossbox and Merger Sub as of the date hereof and as
of the Closing Date as follows:
 
Section 2.1.           Organization; Standing and Power; Subsidiaries.
 
(a)           The Company is a corporation duly organized, validly existing and
in good standing under the Laws of the State of Delaware, has all requisite
power and authority to own, lease and operate its properties and assets and to
carry on its business as now being conducted, and is duly qualified to do
business and is in good standing as a foreign entity in each jurisdiction listed
in Section 2.1(a) of the Company Disclosure Schedule, which jurisdictions
constitute as of the date hereof the only jurisdictions in which the character
of the properties it owns, operates or leases or the nature of its activities
makes such qualification necessary or advisable, except where the failure to be
so qualified would not have a Company Material Adverse Effect.
 
(b)           The Company does not own, and has never owned, beneficially or
otherwise, any shares or other securities of, or any direct or indirect equity
or other financial interest in, any Entity.  The Company has not agreed and is
not obligated to make any future investment in or capital contribution to any
Entity.
 
Section 2.2.           Authority; Binding Nature of Agreement. The Company has
the requisite right, power and authority to enter into and to perform its
obligations under this Agreement and any Company Related Agreement to which it
is a party, and the execution, delivery and performance by the Company of this
Agreement and any Company Related Agreement to which it is a party have been
duly authorized by all necessary action on the part of the Company (subject, in
the case of the Merger, to the approval and adoption of this Agreement by the
Required Company Stockholder Vote).  This Agreement and each Company Related
Agreement constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to (a)
laws of general application relating to bankruptcy, insolvency and the relief of
debtors, and (b) rules of law governing specific performance, injunctive relief
and other equitable remedies (clause (a) and (b) being referred to herein as the
“Bankruptcy and Equity Exception”).  Upon the execution and delivery by or on
behalf of the Company of each Company Related Agreement to which it is a party,
such Company Related Agreement will constitute the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to the Bankruptcy and Equity Exception.
 
Section 2.3.           Absence of Restrictions and Conflicts; Required
Consents.  Neither the execution, delivery or performance by the Company of this
Agreement or any of the Company Related Agreements, nor the consummation of the
Merger or any of the other transactions contemplated by this Agreement or any of
the Company Related Agreements, will directly or indirectly (with or without the
giving of notice or the lapse of time or both):
 
 

6



 
(a)           contravene, conflict with or result in a violation of any
provision of any Constituent Document of the Company;
 
(b)           contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the transactions
contemplated by this Agreement or any of the Company Related Agreements or to
exercise any remedy or obtain any relief under, any Law or any order, writ,
injunction, judgment or decree to which the Company, or any of the assets owned,
used or controlled by the Company, is subject, other than such contravention,
conflict or violation which would not, individually or in the aggregate, have a
Company Material Adverse Effect;
 
(c)           contravene, conflict with or result in a violation of any of the
terms or requirements of, or give any Governmental Body the right to revoke,
withdraw, suspend, cancel, terminate or modify, any Governmental Authorization
that is held by the Company or that otherwise relates to the business of the
Company or to any of the assets owned, used or controlled by the Company, other
than such contravention, conflict or violation which would not, individually or
in the aggregate, have a Company Material Adverse Effect; or
 
(d)           contravene, conflict with or result in a violation or breach of,
or result in a default under, any provision of any Company Contract, or give any
Person the right to (i) declare a default or exercise any remedy under any such
Company Contract or (ii) modify, terminate, or accelerate any right, liability
or obligation of the Company under any such Company Contract, or charge any fee,
penalty or similar payment to any member of the Company under any such Company
Contract, other than such contravention, conflict or violation which would not,
individually or in the aggregate, have a Company Material Adverse Effect.
 
Except as set forth in Section 2.3 of the Company Disclosure Schedule, no filing
with, notice to or consent from any Person is required in connection with (i)
the execution, delivery or performance of this Agreement or any of the Company
Related Agreements or (ii) the consummation of the Merger or any of the other
transactions contemplated by this Agreement or any of the Company Related
Agreements, except for such filings, notices or consents, the failure to obtain,
give or make which would not reasonably be expected to have a Company Material
Adverse Effect.
 
Section 2.4.           Capitalization.
 
(a)           The Company is authorized to issue 20,000,000 shares of its Common
Stock, $0.0001 par value per share.  Except for its outstanding shares of Common
Stock, there are no outstanding options to purchase any Company Common Stock,
and there are no warrants, appreciation rights or limited stock appreciation
rights or other equity-related rights or awards outstanding, and no shares of
Company Common Stock are held by the any Subsidiary or in treasury.  The Company
has no outstanding bonds, debentures, notes or other obligations, instruments or
securities entitling the holders thereof to vote (or which are convertible into
or exercisable for securities having the right to vote) with the stockholders of
the Company on any matter.  All of the outstanding shares of Company Common
Stock have been duly authorized and validly issued, and are fully paid and
non-assessable.
 
 

7



 
(b)           There is no (i) outstanding subscription, option, call, warrant or
right (whether or not currently exercisable) to acquire any Company Common Stock
or other securities of any member of the Company, (ii) outstanding security,
instrument or obligation that is or may become convertible into or exchangeable
for any Company Common Stock or other securities of the Company, (iii) Contract
under which any member of the Company is or may become obligated to sell or
otherwise issue any Company Common Stock or any other securities of any member
of the Company or (iv) condition or circumstance that may give rise to or
provide a basis for the assertion of a claim by any Person to the effect that
such Person is entitled to acquire or receive any Company Common Stock or other
securities of the Company (clauses (i) through (iv) above, collectively “Company
Rights”).  No member of the Company has issued any debt securities which grant
the holder thereof any right to vote on, or veto, any actions by the Company.
 
(c)           Other than as set forth in this Section 2.4, there are no other
outstanding grants of Company Common Stock or options to purchase Company Common
Stock or other securities of the Company.
 
(d)           Except as set forth in (d) of the Company Disclosure Schedule, no
member of the Company is a party to or bound by any, and to the Knowledge of the
Company, there are no, agreements or understandings with respect to the voting
(including voting trusts and proxies) or sale or transfer (including agreements
imposing transfer restrictions) of any Company Common Stock or other equity
interests of the Company.
 
Section 2.5.           Title to and Sufficiency of Assets.  The Company has
good, valid, transferable and marketable title to, or valid leasehold interests
in, all of its properties and assets, in each case free and clear of all
Encumbrances, except for Permitted Encumbrances.
 
Section 2.6.           Properties.
 
(a)           The Company does not own, and has never owned, any real property.
The Company is not obligated and does not have an option to acquire an ownership
interest in any real property.
 
(b)           Section 2.6(b) of the Company Disclosure Schedule includes a true,
correct and complete list of parcels of real property of which the Company is
the lessee or sublessee (together with all fixtures and improvements thereon)
and the leases under which such real property is leased, subleased or licensed,
including all amendments or modifications to such leases. Section 2.6(b) of the
Company Disclosure Schedule includes a true, correct and complete list of all
subleases of real property under which any the Company is the sublessor,
including all amendments or modifications to such subleases.  To the Knowledge
of the Company, the Company not in violation of any zoning, building, safety or
environmental ordinance, acquisition or requirement or Law applicable to the
real property leased by it.
 
 

8



 
Section 2.7.           Intellectual Property.  Section 2.7 of the Company
Disclosure Schedule contains a true, correct and complete list of all Company
Intellectual Property.  Except as set forth on Section 2.7 of the Company
Disclosure Schedule, the Company owns the entire right, title and interest in
and to all Company Property, free and clear of any Encumbrances, except for
Permitted Encumbrances.  Each item that is indicated as registered on Section
2.7 of the Company Disclosure Schedule has been duly registered, filed with or
issued by the appropriate authorities in the jurisdictions indicated on Section
2.7 of the Company Disclosure Schedule and, to the knowledge of the Company, all
such registrations, filings and issuances remain in full force and effect.  None
of the Company Intellectual Property is the subject of any pending, or to the
Company’s knowledge, threatened opposition, interference, cancellation
proceeding or other legal or governmental proceeding before a registration or
issuing authority in any jurisdiction.  The conduct of the business of each the
Company as presently conducted does not infringe, violate, or constitute
misappropriation of any Company Intellectual Property of any other Person, nor
has any member of the Company received notice to the contrary from any Person. 
The Company owns or has the right to use through assignment, lease, license or
other agreement all Company Intellectual Property necessary for the conduct of
its business as presently conducted.  There are no pending, or to the Company’s
knowledge, threatened claims by any Person for infringement of any Company
Intellectual Property or unfair competition by the Company.  To the Company’s
knowledge, no Person is infringing upon the Intellectual Property owned by,
assigned to or subject to assignment of, any member of the Company, and the
Company is not aware of any facts that would support such a claim.  The
consummation of the transaction contemplated hereby will not result in the loss
or impairment of any Company right to own or use any of the Company Intellectual
Property necessary to the conduct of its business as presently conducted and as
proposed to be conducted.
 
Section 2.8.           Contracts.
 
(a)           Section 2.8(a) of the Company Disclosure Schedule sets forth a
true, correct and complete list of the following Contracts currently in force to
which the Company is a party:
 
(i)            each Contract relating to the acquisition, transfer, use,
development, sharing or license of any technology or any Intellectual Property,
except for licenses to use shrink wrap or off the shelf software;
 
(ii)           all Contracts that (A) limit, or purport to limit, the ability of
any member of the Company, or any of its respective officers, directors,
employees, stockholders or other equity holders, agents or representatives (in
their capacities as such), to compete in any line of business or with any Person
or in any geographic area or during any period of time, (B) would by their terms
purport to be binding upon or impose any obligation upon Crossbox or any of its
Affiliates (other than the Surviving Corporation), (C) contain any so called
“most favored nation” provisions or any similar provision requiring the Company
to offer a third party terms or concessions (including levels of service or
content offerings) at least as favorable as offered to one or more other parties
or (D) provide for “exclusivity,” preferred treatment or any similar requirement
or under which the Company is restricted, or which after the Closing would
restrict Crossbox or any of its Affiliates, with respect to distribution,
licensing, marketing, co-marketing or development;
 
 

9



 
(iii)          each Contract creating or involving any sales agency relationship
or distribution arrangement;
 
(iv)          bonds, debentures, notes, credit or loan agreements or loan
commitments, mortgages or other similar Contracts relating to the borrowing of
money or the deferred purchase price of property or binding upon any properties
or assets (real, personal or mixed, tangible or intangible) of the Company;
 
(v)           each Contract relating to the creation of any Encumbrance with
respect to any asset of the Company;
 
(vi)          each Contract involving or incorporating any guaranty, any pledge,
any performance or completion bond, or any surety arrangement;
 
(vii)         each Contract creating or relating to any partnership or joint
venture or any sharing of revenues, profits, losses, costs or liabilities,
except for those Contracts identified elsewhere under this Section 2.8;
 
(viii)        each Contract constituting or relating to a Government Contract or
Government Bid;
 
(ix)          each Contract providing for “earn outs,” “performance guarantees”
or other similar contingent payments, by or to the Company, excluding
indemnification agreements or indemnification provisions contained in Contracts
to which the Company is a party;
 
(x)           Contracts for capital expenditures or the acquisition or
construction of fixed assets requiring the payment by the Company of an amount
in excess of $15,000;
 
(xi)          Contracts granting any Person an option or a right of first
refusal, first-offer or similar preferential right to purchase or acquire any
assets of the Company; and
 
(xii)         Contracts for the granting or receiving of a license, sublicense
or franchise or under which any Person is obligated to pay or has the right to
receive a royalty, license fee, franchise fee or similar payment.
 
(b)           To the Knowledge of the Company, each Company Contract is valid
and in full force and effect, is enforceable by the Company in accordance with
its terms, and after the Effective Time will continue to be legal, valid,
binding and enforceable on identical terms. The consummation of the transactions
contemplated by this Agreement shall not (either alone or upon the occurrence of
additional acts or events) result in any payment or payments becoming due from
the Company, the Surviving Corporation, Crossbox or any of its Affiliates to any
Person or give any Person the right to terminate or alter the provisions of any
Company Contract.
 
(c)           To the Knowledge of the Company, the Company has not violated or
breached, or committed any default under, any Company Contract, and, to the
Knowledge of the Company, no other Person has violated or breached, or committed
any default under, any Company Contract, other than such violations, breach or
default which would not, individually or in the aggregate, have a Company
Material Adverse Effect.
 
 

10



 
(d)           To the Knowledge of the Company, no event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will, or could reasonably be expected to, (i) result in a violation or breach of
any of the provisions of any Company Contract, (ii) give any Person the right to
declare a default or exercise any remedy under any Company Contract, (iii) give
any Person the right to accelerate the maturity or performance of any Company
Contract or (iv) give any Person the right to cancel, terminate or modify any
Company Contract, other than such violation, breach, default or other occurrence
which would not, individually or in the aggregate, have a Company Material
Adverse Effect.
 
(e)           The Company has not received any notice or other communication
regarding any actual or possible violation or breach of, or default under, any
Company Contract.
 
Section 2.9.           Compliance with Laws; Governmental Authorizations.
 
(a)                          Each member of the Company is, and has at all times
been, in compliance in all material respects with all applicable Laws.  No
member of the Company has received any notice or other communication from any
Governmental Body regarding any actual or possible violation of, or failure to
comply with, any Law.
 
(b)                         Section 2.9(b) of the Company Disclosure Schedule
identifies each Governmental Authorization held by any member of the Company. 
To the Knowledge of the Company, the Governmental Authorizations held by the
Company are valid and in full force and effect. To the Knowledge of the Company,
the Company is in compliance with the terms and requirements of the Governmental
Authorizations held by the Company, other than such non-compliance which would
not, individually or in the aggregate, have a Company Material Adverse Effect. 
No member of the Company has received any notice or other communication from any
Governmental Body regarding (i) any actual or possible violation of or failure
to comply with any term or requirement of any Governmental Authorization or (ii)
any actual or possible revocation, withdrawal, suspension, cancellation,
termination or modification of any Governmental Authorization.
 
Section 2.10.         Tax Matters.
 
(a)                          All Tax Returns due to have been filed by the
Company through the date hereof in accordance with all applicable Laws (pursuant
to an extension of time or otherwise) have been duly filed and are true, correct
and complete in all respects. All Taxes, deposits and other payments for which
the Company has liability (whether or not shown on any Tax Return) has been paid
in full or are accrued as liabilities for Taxes on the books and records of the
Company, as applicable.
 
(b)          No claims have been asserted and no proposals or deficiencies for
any Taxes of the Company are being asserted, proposed or, to the Knowledge of
the Company, threatened, and no audit or investigation of any Tax Return of the
Company is currently underway, pending or threatened.
 
 

11



 
Section 2.11.         Environmental Matters.
 
(a)                           To the Knowledge of the Company, each member of
the Comapny is in compliance in all material respects with all applicable
Environmental Laws, which compliance includes the possession by the Company of
all Governmental Authorizations required under applicable Environmental Laws,
and compliance with the terms and conditions thereof, other than such
non-compliance which would not, individually or in the aggregate, have a Company
Material Adverse Effect.
 
(b)                          The Company has not received any notice or other
communication (in writing or otherwise) that alleges that any member of the
Company is not in compliance with any Environmental Law, and, to the Knowledge
of the Company, there are no circumstances that may prevent or interfere with
the Company’s compliance with any Environmental Law in the future.
 
(c)                          To the Knowledge of the Company, no current or
prior owner of any property leased or controlled by the Company has received any
notice or other communication (in writing or otherwise) that alleges that such
current or prior owner of the Company is not in compliance with any
Environmental Law.
 
(d)                          No member of the Company has entered into or agreed
to enter into, or has any present intent to enter into, any consent decree or
order, and no member of the Company is subject to any judgment, decree or
judicial or administrative order relating to compliance with, or the cleanup of
Materials of Environmental Concern under, any applicable Environmental Law.
 
Section 2.12.         Company Financial Statements.
 
(a)                           On or before June 30, 2014, the Company will
furnish to Crossbox the Company’s (i) audited balance sheet, income statement
and statement of cash flows) as of and for the years ended December 31, 2012 and
December 31, 2013, which will have been audited by an independing auditing from
that is PCAOB qualified (collectively, the “Company Audited Financial
Statements”), and (ii) unaudited balance sheet, income statement and statement
of cash flows as of March 31, 2014 and March 31, 2013 and for the comparative
three (3) month periods then ended (the “Company Unaudited Financial Statements
and, together with the Company Audited Financial Statements, the “Company
Financial Statements”).  The Company Financial Statements (i) will have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered (except for the omission of footnotes in the Company Unaudited
Financial Statements and the absence of any year-end adjustments for periods
ending other than at the end of a fiscal year), and (ii) fairly present, in all
material respects, the consolidated financial position of the Company as of the
respective dates thereof and the Company’s results of operations for the periods
covered thereby.  Except as required by GAAP, the Company has not, between the
last day of its most recently ended fiscal year and the date of this Agreement,
made or adopted any material change in its accounting methods, practices or
policies in effect on such last day of its most recently ended fiscal year.
 
(b)                          There are no liabilities or obligations of the
Company of any kind whatsoever (absolute, accrued, contingent, determined,
determinable or otherwise), and to the Knowledge of the Company, there is no
existing condition, situation or set of circumstances that could reasonably be
expected to result in such a liability or obligation, except such liabilities or
obligations (i) that are fully reflected or provided for in the Company
Financial Statements or the notes thereto or (ii) that have arisen in the
ordinary course of business, consistent with past practice, since March 31, 2014
and of a type reflected or provided for in the Company Financial Statements,
which in the aggregate are not in excess of $25,000.
 
 

12



 
Section 2.13.         Legal Proceedings; Orders.
 
(a)                           There is no pending Legal Proceeding, and to the
Knowledge of the Company, no Person has threatened to commence any Legal
Proceeding: (i) that involves any the Company or any of the assets owned, used
or controlled by the Company or any Person whose liability the Company has or
may have retained or assumed, either contractually or by operation of law or
(ii) that challenges, or that may have the effect of preventing, delaying,
making illegal or otherwise interfering with, the Merger or any of the other
transactions contemplated by this Agreement or any of the Company Related
Agreements.  Except as set forth in the Company Disclosure Statement, to the
Knowledge of the Company, no event has occurred, and no claim, dispute or other
condition or circumstance exists, that will, or that could reasonably be
expected to, give rise to or serve as a basis for the commencement of any such
Legal Proceeding, other than such condition or circumstance which would not,
individually or in the aggregate, have a Company Material Adverse Effect.
 
(b)                          There is no order, writ, injunction, judgment or
decree to which the Company, or any of the assets owned or used the Company, is
subject.  To the Knowledge of the Company, no officer or other employee of the
Company is subject to any order, writ, injunction, judgment or decree that
prohibits such officer or other employee from engaging in or continuing any
conduct, activity or practice relating to the business of the Company.
 
Section 2.14.         Licenses and Permits.  Section 2.14 of the Company
Disclosure Schedule sets forth a complete and correct list of all licenses,
concessions, permits, certificates of need, approvals and authorizations
(collectively, “Permits”) from all Governmental Entities held by the Company. 
Such Permits are sufficient to enable the Company to lawfully conduct their
respective businesses as presently conducted and as proposed to be conducted in
all respects.  No Permit listed, or required to be listed, on Section 2.14 of
the Company Disclosure Schedule is subject to revocation, forfeiture or
renegotiation by virtue of any existing circumstances affecting the Company or
by virtue of the execution and delivery of this Agreement by the Company and the
consummation of the transactions contemplated hereby.  There is no Litigation
pending or, to the knowledge of the Company, threatened to modify or revoke any
Permit, and no Permit is subject to any outstanding order, decree, judgment,
stipulation, or investigation that would be likely to affect such Permit or the
rights of the Company thereunder.
 
Section 2.15.         No Affiliated Stockholder.  Section 203 of the DGCL will
not apply to the Company with respect to this Agreement, the Merger and the
other transactions contemplated hereby.
 
 

13



 
Section 2.16.         Absence of Certain Changes.  Since January 1, 2012, the
Company has conducted its business only in the ordinary course of such business
consistent with past practices, and there has not occurred (i) any Company
Material Adverse Effect; (ii) any declaration, setting aside or payment of any
dividend or other distribution with respect to the Company Common Stock or any
repurchase, redemption or any other acquisition by the Company of any
outstanding Company Common Stock or other securities of, or other ownership
interests in the Company; (iii) any change in accounting principles, practices
or methods used by the Company; (iv) any entering into or amendment of any
employment agreement with, or any increase in the rate or terms (including,
without limitation, any acceleration of the right to receive payment) of
compensation payable, or to become payable, by the Company to, its directors,
officers or employees; (v) any entering into or amendment of any increase in the
rate or terms (including, without limitation, any acceleration of the right to
receive payment) of any bonus, insurance, pension or other employee benefit plan
or arrangement covering any such directors, officers or employees; (vi) any
revaluation by the Company of any of its assets; or (vii) any transaction or
commitment made by the Company to buy or sell any assets or any shares of
capital stock, or to otherwise acquire or sell any business in whole or in part
(whether by merger, through a recapitalization or otherwise) that is or would be
material to the Company’s business.
 
Section 2.17.         Finder’s Fee. Except as set forth on Schedule 2.17, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the Merger or this Agreement or any
of the other transactions contemplated by this Agreement based upon arrangements
made by or on behalf of the Company, or officer, member, director or employee of
the Company, or any Affiliate of the Company.
 
Section 2.18.         Certain Payments. To the Knowledge of the Company, no
manager, officer, employee, agent or other Person associated with or acting for
or on behalf of the Company, has at any time, directly or indirectly:
 
(a)           used any corporate funds (i) to make any unlawful political
contribution or gift or for any other unlawful purpose relating to any political
activity, (ii) to make any unlawful payment to any governmental official or
employee or (iii) to establish or maintain any unlawful or unrecorded fund or
account of any nature;
 
(b)           made any false or fictitious entry, or failed to make any entry
that should have been made, in any of the books of account or other records of
the Company;
 
(c)           made any payoff, influence payment, bribe, rebate, kickback or
unlawful payment to any Person;
 
(d)           performed any favor or given any gift which was not deductible for
federal income tax purposes;
 
(e)           made any payment (whether or not lawful) to any Person, or
provided (whether lawfully or unlawfully) any favor or anything of value
(whether in the form of property or services, or in any other form) to any
Person, for the purpose of obtaining or paying for (i) favorable treatment in
securing business or (ii) any other special concession; or
 
(f)            agreed, committed, offered or attempted to take any of the
actions described in clauses (a) through (e) above.
 
 

14



 
Section 2.19.         Company Action.
 
(a)           The board of directors of the Company (at a meeting duly called
and held in accordance with the Company Constituent Documents) has unanimously
(i) determined that this Agreement and the Merger are advisable, fair to, and in
the best interests of the Company and its stockholders, (ii) duly and validly
approved, adopted and declared advisable the Merger and this Agreement, and
(iii) recommended the approval and adoption of this Agreement by the
stockholders of the Company and directed that this Agreement be submitted to
such stockholders for their approval and adoption, and none of the
aforementioned actions of the board of directors of the Company have been
amended, modified or rescinded.
 
(b)           The affirmative vote of the holders of a majority of the
outstanding Company Common Stock, voting in favor of adopting this Agreement, is
the only vote of the holders of any class or series of the Company’s securities
necessary to approve or adopt this Agreement and consummate the Merger.





ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF CROSSBOX AND MERGER SUB
 
Except as set forth on Crossbox Disclosure Schedule, Crossbox and Merger Sub
represent and warrant to the Company as of the date hereof and as of the Closing
Date as follows:
 
Section 3.1.           Organization; Standing and Power; Subsidiaries.
 
(a)                           Crossbox is a corporation duly incorporated,
validly existing and in good standing under the Laws of the State of Nevada, has
all requisite corporate power and authority to own, lease and operate its
properties and assets and to carry on its business as now being conducted, and
is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction listed in Section 3.1(a) of Crossbox Disclosure
Schedule, which jurisdictions constitute as of the date hereof the only
jurisdictions in which the character of the properties it owns, operates or
leases or the nature of its activities makes such qualification necessary or
advisable, except where the failure to be so qualified would not have a Crossbox
Material Adverse Effect.   Notwithstanding the foregoing, the Company
acknowledges and agrees that Crossbox may reincorporate under the laws of the
State of Delaware on or following the Effective Date.
 
(b)                           Merger Sub is a corporation duly incorporated,
validly existing and in good standing under the Laws of the State of Delaware,
has all requisite corporate power and authority to own, lease and operate its
properties and assets and to carry on its business as now being conducted, and
is duly qualified to do business and is in good standing as a foreign
corporation in each jurisdiction listed in (a) of Crossbox Disclosure Schedule,
which jurisdictions constitute as of the date hereof the only jurisdictions in
which the character of the properties it owns, operates or leases or the nature
of its activities makes such qualification necessary or advisable, except where
the failure to be so qualified would not have a Crossbox Material Adverse
Effect.
 
 

15



 
(c)                           Crossbox has no Subsidiaries except for Merger
Sub. Except for Merger Sub, Crossbox does not own, and has never owned,
beneficially or otherwise, any shares or other securities of, or any direct or
indirect equity or other financial interest in, any Entity. Crossbox has not
agreed and is not obligated to make any future investment in or capital
contribution to any Entity. Crossbox has not guaranteed and is not responsible
or liable for any obligation of any of the Entities in which it owns or has
owned any equity or other financial interest. Neither Crossbox nor any of its
stockholders has ever approved, or commenced any proceeding or made any election
contemplating, the dissolution or liquidation of the business or affairs of
Crossbox.
 
Section 3.2.           Authority; Binding Nature of Agreement. Crossbox and
Merger Sub have the absolute and unrestricted right, power and authority to
enter into and perform their obligations under this Agreement and under each
Crossbox Related Agreement to which either of them is a party, and the
execution, delivery and performance by Crossbox and Merger Sub of this Agreement
and each Crossbox Related Agreement to which either of them is a party
(including the contemplated issuance of Crossbox Common Stock in the Merger in
accordance with this Agreement) have been duly authorized by all necessary
corporate action on the part of Crossbox and Merger Sub (subject, in the case of
the Merger, to the approval and adoption of this Agreement by Crossbox, as the
holder of all of the outstanding shares of common stock of Merger Sub).  The
board of directors of Merger Sub has unanimously approved this Agreement,
declared it to be advisable, fair to, and in the best interests of Merger Sub
and resolved to recommend to Crossbox, as the holder of all of the outstanding
shares of common stock of Merger Sub, that it vote in favor of the adoption of
this Agreement. No vote of Crossbox’s stockholders is needed to approve this
Agreement or approve the Merger. This Agreement constitutes the legal, valid and
binding obligation of Crossbox and Merger Sub, enforceable against Crossbox and
Merger Sub in accordance with its terms, subject to the Bankruptcy and Equity
Exception. Upon the execution and delivery by or on behalf of Crossbox or Merger
Sub of each Crossbox Related Agreement to which it is a party, such Crossbox
Related Agreement will constitute the legal, valid and binding obligation of
Crossbox or Merger Sub, as applicable, enforceable against Crossbox or Merger
Sub, as applicable, in accordance with its terms, subject to the Bankruptcy and
Equity Exception.
 
Section 3.3.           Absence of Restrictions; Required Consents. Neither (1)
the execution, delivery or performance by Crossbox or Merger Sub of this
Agreement or any of Crossbox Related Agreements, nor (2) the consummation of the
Merger or any of the other transactions contemplated by this Agreement or any of
Crossbox Related Agreements, will directly or indirectly (with or without notice
or lapse of time or both):
 
(a)                           contravene, conflict with or result in a violation
of any of the provisions of Crossbox Constituent Documents or the Merger Sub
Constituent Documents;
 
(b)                           contravene, conflict with or result in a violation
of, or give any Governmental Body or other Person the right to challenge any of
the transactions contemplated by this Agreement or any of Crossbox Related
Agreements or to exercise any remedy or obtain any relief under, any Law or any
order, writ, injunction, judgment or decree to which Crossbox or Merger Sub, or
any of the assets owned, used or controlled by Crossbox and Merger Sub, is
subject, other than such contravention, conflict or violation which would not,
individually or in the aggregate, have a Crossbox Material Adverse Effect;
 
 

16



 
(c)                           contravene, conflict with or result in a violation
of any of the terms or requirements of, or give any Governmental Body the right
to revoke, withdraw, suspend, cancel, terminate or modify, any Governmental
Authorization that is held by Crossbox or Merger Sub or that otherwise relates
to the business of Crossbox or Merger Sub or to any of the assets owned, used or
controlled by Crossbox or Merger Sub; or
 
(d)                           contravene, conflict with or result in a violation
or breach of, or result in a default under, any provision of any Crossbox
Contract, or give any Person the right to (i) declare a default or exercise any
remedy under any such Crossbox Contract or (ii) modify, terminate, or accelerate
any right, liability or obligation of Crossbox or Merger Sub under any such
Crossbox Contract, or charge any fee, penalty or similar payment to Crossbox or
Merger Sub under any such Crossbox Contract, other than such contravention,
conflict or violation which would not, individually or in the aggregate, have a
Crossbox Material Adverse Effect.
 
No filing with, notice to or consent from any Person is required in connection
with (i) the execution, delivery or performance of this Agreement or any of
Crossbox Related Agreements or (ii) the consummation of the Merger or any of the
other transactions contemplated by this Agreement or any of Crossbox Related
Agreements, except for (1) Crossbox’s filing with the SEC of Current Reports on
Form 8-K as required by the Exchange Act, and (2) such filings, notices or
consents, the failure to obtain, give or make which would not reasonably be
expected to have a Crossbox Material Adverse Effect.
 
Section 3.4.           Capitalization.
 
(a)                           The authorized capital stock of Crossbox consists
of (i) Seventy Million (70,000,000) shares of Crossbox Common Stock, of which
Twenty Five Million Seven Hundred and Sixty Thousand (25,760,000) shares are
issued and are outstanding as of the date hereof, and (ii) Five Million
(5,000,000) shares of Crossbox Preferred Stock, of which none have been issued
and are outstanding as of the date hereof.  All of the outstanding shares of
Crossbox Common Stock and Crossbox Preferred Stock have been duly authorized and
validly issued (as set forth in this Section 3.4), and are fully paid and
non-assessable.
 
(b)                           As at February 28, 2014, there were an aggregate
of 18,000,000 shares of Crossbox Common Stock issued and outstanding.
Immediately prior to the Effective Date of the Merger, and after giving effect
to (i) the cancellation of 3,400,000 shares issued to Jeffrey Crawford and First
Rate Boxing, (ii) the cancellation of 3,500,000 shares issued to Joe Lopez, and
(iii) the return to Crossbox for cancellation of 2,300,000 of the 5,000,000
shares owned by David Walters and Peter Wells, it is anticipated that an
aggregate 12,860,000 shares of Crossbox Common Stock will be issued and
outstanding, including 100,000 shares retained by Jeffrey Crawford.  Of such
shares to be outstanding the following shares of Crossbox Common Stock is and
will be owned by the following groups of stockholders:
 
(i)                                            shares owned by David Walters and
Peter Wells -2,700,000 shares of Crossbox Common Stock;
 
 

17



 
(ii)                                            shares owned by prior investors
and a finder who purchased such shares for an aggregate of approximately
$1,000,000 (the “European Investors”) - 4,960,000 shares of Crossbox Common
Stock; and
 
(iii)                                           shares owned by Persons that
have been registered for sale under the Securities Act or are otherwise freely
tradable (the “Public Shares”) - 5,100,000 shares of Crossbox Common Stock.
 
(c)                           There are not issued and outstanding as of the
date hereof any convertible securities (notes or preferred stock) that are
convertible into Crossbox Common Stock or any options and warrants that are
exercisable for Crossbox Common Stock (collectively, “Crossbox Common Stock
Equivalents”).
 
(d)                           There is no (i) outstanding subscription, option,
call, warrant or right (whether or not currently exercisable) to acquire any
shares of capital stock or other securities of Crossbox, (ii) outstanding
security, instrument or obligation that is or may become convertible into or
exchangeable for any shares of capital stock or other securities of Crossbox,
(iii) Contract under which Crossbox is or may become obligated to sell or
otherwise issue any shares of its capital stock or any other securities of
Crossbox or (iv) condition or circumstance that may give rise to or provide a
basis for the assertion of a claim by any Person to the effect that such Person
is entitled to acquire or receive any shares of capital stock or other
securities of Crossbox (clauses (i) through (iv) above, collectively “Crossbox
Rights”). Crossbox has not issued any debt securities which grant the holder
thereof any right to vote on, or veto, any actions by Crossbox.
 
(e)                           Crossbox is not a party to or bound by any, and to
the Knowledge of Crossbox, there are no, agreements or understandings with
respect to the voting (including voting trusts and proxies) or sale or transfer
(including agreements imposing transfer restrictions) of any shares of capital
stock or other equity interests of Crossbox.  Except as set forth on Section
3.4(e) of Crossbox Disclosure Schedule, there are no agreements to which
Crossbox is a party or by which it is bound with respect to the registration
under the Securities Act of any securities of the Company.
 
Section 3.5.           Title to and Sufficiency of Assets.  Crossbox has good,
valid, transferable and marketable title to, or valid leasehold interests in,
all of its properties and assets, in each case free and clear of all
Encumbrances, except for Permitted Encumbrances.
 
Section 3.6.           Properties.
 
(a)                           Crossbox does not own, and has never owned, any
real property. Crossbox is not obligated and does not have an option to acquire
an ownership interest in any real property.
 
(b)                           Section 3.6(b) of Crossbox Disclosure Schedule
includes a true, correct and complete list of parcels of real property of which
Crossbox is the lessee or sublessee (together with all fixtures and improvements
thereon) and the leases under which such real property is leased, subleased or
licensed, including all amendments or modifications to such leases. Crossbox is
not a party to any lease, sublease, license, assignment or similar arrangement
under which it is a lessor, sublessor, licensor or assignor of, or otherwise
makes available for use by any third party of, any portion of the real property
leased by it, and to the Knowledge of Crossbox, Crossbox is not in violation of
any zoning, building, safety or environmental ordinance, acquisition or
requirement or Law applicable to the real property leased by it.
 
 

18



 
Section 3.7.           Intellectual Property.  Crossbox neither owns nor
licenses any Intellectual Property.
 
Section 3.8.           Contracts.
 
(a)                           Section 3.8(a) of Crossbox Disclosure Schedule
sets forth a true, correct and complete list of each Contract currently in force
to which Crossbox is a party or under which Crossbox has continuing liabilities
and/or obligations. 
 
(b)                           Crossbox has made available to the Company true,
correct and complete copies of all written Crossbox Contracts.  Section 3.8(b)
of Crossbox Disclosure Schedule provides a true, correct and complete
description of the terms of each Crossbox Contract that is not in written form.
To the Knowledge of Crossbox, each Crossbox Contract is valid and in full force
and effect, is enforceable by Crossbox in accordance with its terms, and after
the Effective Time will continue to be legal, valid, binding and enforceable on
identical terms.  The consummation of the transactions contemplated by this
Agreement shall not (either alone or upon the occurrence of additional acts or
events) result in any payment or payments becoming due from the Company, the
Surviving Corporation, Crossbox or any of its Affiliates to any Person or give
any Person the right to terminate or alter the provisions of any Crossbox
Contract.
 
(c)                           Crossbox has not violated or breached, or
committed any default under, any Crossbox Contract, and, to the Knowledge of
Crossbox, no other Person has violated or breached, or committed any default
under, any Crossbox Contract.
 
(d)                           No event has occurred, and no circumstance or
condition exists, that (with or without notice or lapse of time) will, or could
reasonably be expected to, (i) result in a violation or breach of any of the
provisions of any Crossbox Contract, (ii) give any Person the right to declare a
default or exercise any remedy under any Crossbox Contract, (iii) give any
Person the right to accelerate the maturity or performance of any Crossbox
Contract or (iv) give any Person the right to cancel, terminate or modify any
Crossbox Contract.
 
(e)                           Crossbox has not received any notice or other
communication regarding any actual or possible violation or breach of, or
default under, any Crossbox Contract.
 
(f)                            Crossbox has not waived any of its rights under
any Crossbox Contract.
 
Section 3.9.           Compliance with Laws; Governmental Authorizations. 
 
(a)                           Crossbox is, and has at all times been, in
compliance with all applicable Laws. Crossbox has not received any notice or
other communication from any Governmental Body regarding any actual or possible
violation of, or failure to comply with, any Law.
 
 

19



 
(b)                           Section 3.9(b) of Crossbox Disclosure Schedule
identifies each Governmental Authorization held by Crossbox, and Crossbox has
made available to the Company true, correct and complete copies of all such
Governmental Authorizations. The Governmental Authorizations held by Crossbox
are valid and in full force and effect, and collectively constitute all
Governmental Authorizations necessary to enable Crossbox to conduct its business
in the manner in which its business is currently being conducted and as
presently planned to be conducted. Crossbox is in compliance with the terms and
requirements of the Governmental Authorizations held by Crossbox. Crossbox has
not received any notice or other communication from any Governmental Body
regarding (i) any actual or possible violation of or failure to comply with any
term or requirement of any Governmental Authorization or (ii) any actual or
possible revocation, withdrawal, suspension, cancellation, termination or
modification of any Governmental Authorization.
 
Section 3.10.         Tax Matters.
 
(a)                           All Tax Returns due to have been filed by Crossbox
through the date hereof in accordance with all applicable Laws (pursuant to an
extension of time or otherwise) have been duly filed and are true, correct and
complete in all respects. All Taxes, deposits and other payments for which
Crossbox has liability (whether or not shown on any Tax Return) have been paid
in full or are accrued as liabilities for Taxes on the books and records of
Crossbox, as applicable.
 
(b)                           No claims have been asserted and no proposals or
deficiencies for any Taxes of Crossbox are being asserted, proposed or, to the
Knowledge of Crossbox, threatened, and no audit or investigation of any Tax
Return of Crossbox is currently underway, pending or threatened.
 
Section 3.11.         Environmental Matters.
 
(a)                           Crossbox is in compliance in all material respects
with all applicable Environmental Laws, which compliance includes the possession
by Crossbox of all Governmental Authorizations required under applicable
Environmental Laws, and compliance with the terms and conditions thereof.
 
(b)                           Crossbox has not received any notice or other
communication (in writing or otherwise) that alleges that Crossbox is not in
compliance with any Environmental Law, and, to the Knowledge of Crossbox, there
are no circumstances that may prevent or interfere with Crossbox’s compliance
with any Environmental Law in the future.
 
(c)                           To the Knowledge of Crossbox, no current or prior
owner of any property leased or controlled by Crossbox has received any notice
or other communication (in writing or otherwise) that alleges that such current
or prior owner or Crossbox is not in compliance with any Environmental Law.
 
(d)                           Crossbox has not entered into or agreed to enter
into, or has any present intent to enter into, any consent decree or order, and
Crossbox is not subject to any judgment, decree or judicial or administrative
order relating to compliance with, or the cleanup of Materials of Environmental
Concern under, any applicable Environmental Law.
 
 

20



 
Section 3.12.         Crossbox SEC Filings.
 
(a)                           Crossbox has filed with the SEC all required
reports and filings (the “Crossbox SEC Documents”).  As of the time of filing
with the SEC (or, if amended or superseded by a filing prior to the date hereof,
then on the date of such filing), (i) each of Crossbox SEC Documents complied in
all material respects with the applicable requirements of the Securities Act or
the Exchange Act (as the case may be), and (ii) none of Crossbox SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  As of the date of this Agreement, there are no outstanding or
unresolved comments received from the SEC staff with respect to Crossbox SEC
Documents.  To Crossbox’s Knowledge, none of Crossbox SEC Documents is the
subject of ongoing SEC review or investigation.
 
(b)                           Crossbox has established and maintains disclosure
controls and procedures (as defined in Rule 13a-15 under the Exchange Act). Such
disclosure controls and procedures are designed to ensure that all material
information required to be disclosed by Crossbox in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the rules and forms of the SEC (and such
disclosure controls and procedures are effective) and all such material
information is, in all material respects, made known to Crossbox’s principal
executive officer and principal financial officer.
 
(c)                           Each of the principal executive officer of
Crossbox and the principal financial officer of Crossbox (or each former
principal executive officer of Crossbox and each former principal financial
officer of Crossbox, as applicable) has made all certifications required by Rule
13a-14 or 15d-14 under the Exchange Act and Sections 302 and 906 of the
Sarbanes-Oxley Act, in each case, with respect to Crossbox SEC Documents, and
the statements contained in such certifications were complete, correct and
accurate on the date such certifications were made. For purposes of this
section, “principal executive officer” and “principal financial officer” shall
have the meanings given to such terms in the Sarbanes-Oxley Act.
 
Section 3.13.         Crossbox Financial Statements.
 
(a)                           The consolidated financial statements contained in
Crossbox SEC Documents (the “Crossbox Financial Statements”): (i) complied as to
form in all material respects with the published rules and regulations of the
SEC applicable thereto; (ii) were prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered, except as may be indicated in
the notes to such consolidated financial statements and (in the case of
unaudited statements) as permitted by Form 10-Q of the SEC, and except that
unaudited financial statements may not contain footnotes and are subject to
year-end audit adjustments; and (iii) fairly present, in all material respects,
the consolidated financial position of Crossbox as of the respective dates
thereof and the consolidated results of operations of Crossbox for the periods
covered thereby.  Except as required by GAAP, Crossbox has not, between the last
day of its most recently ended fiscal year and the date of this Agreement, made
or adopted any material change in its accounting methods, practices or policies
in effect on such last day of its most recently ended fiscal year. Crossbox has
not had any material dispute with any of its auditors regarding accounting
matters or policies during any of its past [three] (3) full fiscal years or
during the current fiscal year that is currently outstanding or that resulted
(or would reasonably be expected to result) in an adjustment to, or any
restatement of, Crossbox Financial Statements.  No current or former independent
auditor for Crossbox has resigned or been dismissed from such capacity as a
result of or in connection with any disagreement with Crossbox on a matter of
accounting practices.
 
 

21



 
(b)                           There are no known liabilities or obligations of
Crossbox of any kind whatsoever (absolute, accrued, contingent, determined,
determinable or otherwise), and there is no existing condition, situation or set
of circumstances that could reasonably be expected to result in such a liability
or obligation, except such liabilities or obligations (i) that are fully
reflected or provided for in Crossbox Financial Statements or the notes thereto
or (ii) that have arisen in the ordinary course of business, consistent with
past practice, since December 31, 2012 and of a type reflected or provided for
in Crossbox Financial Statements, which in the aggregate are not in excess of
$10,000.
 
Section 3.14.         Valid Issuance.
 
(a)                           The Merger Shares will, when issued in accordance
with the provisions of this Agreement, be validly issued, fully paid and
nonassessable.
 
(b)                           Crossbox owns, directly or indirectly, all of the
issued and outstanding shares of Merger Sub, and all such shares have been duly
authorized and issued as fully paid and nonassessable shares.
 
Section 3.15.         Legal Proceedings; Orders.
 
(a)                           There is no pending Legal Proceeding, and to the
Knowledge of Crossbox, no Person has threatened to commence any Legal
Proceeding: (i) that involves Crossbox or any of the assets owned, used or
controlled by Crossbox or any Person whose liability Crossbox has or may have
retained or assumed, either contractually or by operation of law or (ii) that
challenges, or that may have the effect of preventing, delaying, making illegal
or otherwise interfering with, the Merger or any of the other transactions
contemplated by this Agreement or any of Crossbox Related Agreements. No event
has occurred, and no claim, dispute or other condition or circumstance exists,
that will, or that could reasonably be expected to, give rise to or serve as a
basis for the commencement of any such Legal Proceeding.
 
(b)                           There is no order, writ, injunction, judgment or
decree to which Crossbox, or any of the assets owned or used by Crossbox, is
subject. To the Knowledge of Crossbox, no officer or other employee of Crossbox
is subject to any order, writ, injunction, judgment or decree that prohibits
such officer or other employee from engaging in or continuing any conduct,
activity or practice relating to the business of Crossbox.
 
Section 3.16.         Absence of Certain Changes.  Crossbox has conducted its
business only in the ordinary course of such business consistent with past
practices, and there has not occurred (i) any Crossbox Material Adverse Effect;
(ii) any declaration, setting aside or payment of any dividend or other
distribution with respect to the capital stock of Crossbox or any repurchase,
redemption or any other acquisition by Crossbox of any outstanding shares of
capital stock or other securities of, or other ownership interests in, Crossbox;
(iii) any change in accounting principles, practices or methods used by Crossbox
or any of its Subsidiaries; (iv) any entering into or amendment of any
employment agreement with, or any increase in the rate or terms (including,
without limitation, any acceleration of the right to receive payment) of
compensation payable, or to become payable, by Crossbox to, its directors,
officers or employees; (v) any entering into or amendment of any increase in the
rate or terms (including, without limitation, any acceleration of the right to
receive payment) of any bonus, insurance, pension or other employee benefit plan
or arrangement covering any such directors, officers or employees; (vi) any
revaluation by Crossbox of any of its assets; or (vii) any transaction or
commitment made by Crossbox to buy or sell any assets or any shares of capital
stock, or to otherwise acquire or sell any business in whole or in part (whether
by merger, through a recapitalization or otherwise) that is or would be material
to Crossbox’s business.
 
 

22



 
Section 3.17.         Finder’s Fee. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the Merger or this Agreement or any of the other transactions contemplated
by this Agreement based upon arrangements made by or on behalf of Crossbox,
Merger Sub, or an officer, member, director or employee of Crossbox or Merger
Sub, or any Affiliate of Crossbox or Merger Sub.
 
Section 3.18.         Certain Payments. None of Crossbox, Merger Sub, or, to the
Knowledge of Crossbox, any manager, officer, employee, agent or other Person
associated with or acting for or on behalf of Crossbox or Merger Sub, has at any
time, directly or indirectly:
 
(a)           used any corporate funds (i) to make any unlawful political
contribution or gift or for any other unlawful purpose relating to any political
activity, (ii) to make any unlawful payment to any governmental official or
employee or (iii) to establish or maintain any unlawful or unrecorded fund or
account of any nature;
 
(b)           made any false or fictitious entry, or failed to make any entry
that should have been made, in any of the books of account or other records of
Crossbox or Merger Sub;
 
(c)           made any payoff, influence payment, bribe, rebate, kickback or
unlawful payment to any Person;
 
(d)           performed any favor or given any gift which was not deductible for
federal income tax purposes;
 
(e)           made any payment (whether or not lawful) to any Person, or
provided (whether lawfully or unlawfully) any favor or anything of value
(whether in the form of property or services, or in any other form) to any
Person, for the purpose of obtaining or paying for (i) favorable treatment in
securing business or (ii) any other special concession; or
 
(f)            agreed, committed, offered or attempted to take any of the
actions described in clauses (a) through (e) above.
 
 

23



 
ARTICLE IV.
CERTAIN COVENANTS AND AGREEMENTS
 
Section 4.1.           Access and Investigation.
 
(a)           During the period from the date hereof to the Effective Time (the
“Pre-Closing Period”), the Company shall (i) provide Crossbox and Crossbox’s
Representatives with reasonable access to the Company’s Representatives,
personnel, properties and assets and to all existing books, records, Tax
Returns, work papers and other documents and information relating to the
Company, and (ii) provide Crossbox and Crossbox’s Representatives with copies of
such books, records, Tax Returns, work papers and other documents and
information and such additional financial, operating and other data and
information regarding the Company as Crossbox may reasonably request.
 
(b)           During the Pre-Closing Period, Crossbox and Merger Sub shall (i)
provide the Company and the Company’s Representatives with reasonable access to
Crossbox’s and Merger Sub’s Representatives, personnel, properties and assets
and to all existing books, records Tax Returns, work papers and other documents
and information relating to Crossbox and Merger Sub, and (ii) provide the
Company and the Company’s Representatives with copies of such books, records,
Tax Returns, work papers and other documents and information and such additional
financial, operating and other data and information regarding Crossbox and
Merger Sub as the Company may reasonably request.
 
Section 4.2.           Operation of the Company’s Business.
 
(a)           During the Pre-Closing Period, the Company shall ensure that the
Company and any Subsidiary each conducts its business and operations (i) in the
ordinary course and in accordance with past practice, and (ii) in compliance
with all applicable Laws and the requirements of all Contracts and Governmental
Authorizations held by the Company.
 
(b)           During the Pre-Closing Period, neither the Company nor any
Subsidiary shall:
 
(i)            (A) declare, accrue, set aside or pay any dividends on, or make
any other distributions (whether in cash, stock or property) in respect of, any
of its capital stock or other equity or voting interests, (B) authorize for
issuance or issue and deliver any additional shares of its capital stock or
rights to acquire Company Common Stock, (C) split, combine or reclassify any of
its capital stock or other equity or voting interests, or issue or authorize the
issuance of any other securities in respect of, in lieu of or in substitution
for shares of its capital stock or other equity or voting interests, (D)
purchase, redeem or otherwise acquire any shares of capital stock or any other
securities of the Company or (E) take any action that would result in any change
of any term (including any conversion price thereof) of any debt security of the
Company;
 
(ii)           amend or permit the adoption of any amendment to its
organizational documents, or effect, become a party to or authorize any
Acquisition Transaction, recapitalization, reclassification of shares, stock
split, reverse stock split or similar transaction;
 
 

24



 
(iii)          make any capital expenditure outside the ordinary course of
business or make any single capital expenditure in excess of $10,000; provided
that the maximum amount of all capital expenditures made on behalf of the
Company and any Subsidiary during the Pre-Closing Period shall not exceed
$25,000 in the aggregate;
 
(iv)          repurchase, prepay or incur any indebtedness or guarantee any
indebtedness of another Person, guarantee any debt securities of another Person,
enter into any “keep well” or other agreement to maintain any financial
statement condition of another Person or enter into any arrangement having the
economic effect of any of the foregoing;
 
(v)           grant, create, incur or suffer to exist any Encumbrance on the
assets of the Company that did not exist on the date hereof or write down the
value of any asset or investment on the books or records of the Company, except
for depreciation and amortization in the ordinary course of business and
consistent with past practice;
 
(vi)          make any loans, advances or capital contributions to, or
investments in, any other Person;
 
(vii)         increase in any manner the compensation or benefits of, or pay any
bonus to, any employee, officer, director or independent contractor of the
Company, except as required by applicable Laws;
 
(viii)        hire any new employee or engage any independent contractor whose
relationship may not be terminated by the Company on thirty (30) days’ notice or
less;
 
(ix)          except as required by GAAP or applicable Laws, change its fiscal
year, revalue any of its material assets or make any changes in financial or tax
accounting methods, principles or practices;
 
(x)           settle or compromise any Legal Proceedings related to or in
connection with the Company’s business;
 
(xi)          (A) dispose of or permit to lapse any ownership and/or right to
the use of, or fail to protect, defend and maintain the ownership, validity and
registration of, the Company Intellectual Property or (B) dispose of or disclose
to any Person, any of the Company’s Confidential Information;
 
(xii)         take or omit to take any action that could, or is reasonably
likely to, (A) result in any of its representations and warranties set forth in
this Agreement or any certificate delivered in connection with the Closing being
or becoming untrue in any material respect at any time at or prior to the
Effective Time, (B) result in any of the conditions to the consummation of the
Merger set forth in ARTICLE V and Article VI hereof not being satisfied or (C)
breach any provisions of this Agreement;
 
(xiii)        authorize, agree, commit or enter into any Contract to take any of
the actions described in clauses (i) through (xii) of this Section 4.2(b).
 
 

25



 
Section 4.3.           Operation of Crossbox’s and Merger Sub’s Businesses.
 
(a)           During the Pre-Closing Period, Crossbox shall (i) ensure that each
of Crossbox and Merger Sub conducts its respective business and operations (A)
in the ordinary course and in accordance with past practice, and (B) in
compliance with all applicable Laws and the requirements of all Contracts and
Governmental Authorizations held by Crossbox.
 
(b)           During the Pre-Closing Period, Crossbox shall ensure that each of
Crossbox and Merger Sub does not (without the prior written consent of the
Company):
 
(i)            Except for the issuances of Crossbox Common Stock described on
(i) of Crossbox Disclosure Schedule or as contemplated by this Agreement (the
“Permitted Issuances”), (A) declare, accrue, set aside or pay any dividends on,
or make any other distributions (whether in cash, stock or property) in respect
of, any of its capital stock or other equity or voting interests, (B) authorize
for issuance or issue and deliver any additional shares of its capital stock or
Crossbox Rights (except that Crossbox shall be permitted to issue Crossbox
Common Stock upon the valid exercise of Crossbox Options outstanding as of the
date hereof and set forth in Crossbox Disclosure Schedule), (C) split, combine
or reclassify any of its capital stock or other equity or voting interests, or
issue or authorize the issuance of any other securities in respect of, in lieu
of or in substitution for shares of its capital stock or other equity or voting
interests [(except that Crossbox shall be permitted to file Crossbox Articles of
Amendment)], (D) purchase, redeem or otherwise acquire any shares of capital
stock or any other securities of Crossbox or Merger Sub or any Crossbox Rights
(including any Crossbox Options or shares of restricted stock except pursuant to
forfeiture conditions of such restricted stock) or (E) take any action that
would result in any change of any term (including any conversion price thereof)
of any debt security of Crossbox;
 
(ii)           amend or permit the adoption of any amendment to Crossbox
Constituent Documents, or effect, become a party to or authorize any Acquisition
Transaction, recapitalization, reclassification of shares, stock split, reverse
stock split or similar transaction;
 
(iii)          make any capital expenditure outside the ordinary course of
business or make any single capital expenditure in excess of $10,000; provided
that the maximum amount of all capital expenditures made on behalf of Crossbox,
taken as a whole, during the Pre-Closing Period shall not exceed $25,000 in the
aggregate;
 
(iv)          repurchase, prepay or incur any indebtedness or guarantee any
indebtedness of another Person, guarantee any debt securities of another Person,
enter into any “keep well” or other agreement to maintain any financial
statement condition of another Person or enter into any arrangement having the
economic effect of any of the foregoing;
 
(v)           grant, create, incur or suffer to exist any Encumbrance on the
assets of Crossbox or Merger Sub that did not exist on the date hereof or write
down the value of any asset or investment on the books or records of Crossbox or
Merger Sub, except for depreciation and amortization in the ordinary course of
business and consistent with past practice;
 
 

26



 
(vi)          make any loans, advances or capital contributions to, or
investments in, any other Person;
 
(vii)         increase in any manner the compensation or benefits of, or pay any
bonus to, any employee, officer, director or independent contractor of Crossbox
or Merger Sub, except as required by applicable Laws;
 
(viii)        hire any new employee or engage any independent contractor whose
relationship may not be terminated by Crossbox or Merger Sub on thirty (30)
days’ notice or less;
 
(ix)          except as required by GAAP or applicable Laws, change its fiscal
year, revalue any of its material assets or make any changes in financial or tax
accounting methods, principles or practices;
 
(x)           settle or compromise any Legal Proceedings related to or in
connection with Crossbox’s or Merger Sub’s business;
 
(xi)          take or omit to take any action that could, or is reasonably
likely to, (A) result in any of its representations and warranties set forth in
this Agreement or any certificate delivered in connection with the Closing being
or becoming untrue in any material respect at any time at or prior to the
Effective Time, (B) result in any of the conditions to the consummation of the
Merger set forth in ARTICLE V and Article VI hereof not being satisfied or (C)
breach any provisions of this Agreement;
 
(xii)         authorize, agree, commit or enter into any Contract to take any of
the actions described in clauses (i) through (xi) of this Section 4.3(b).
 
Section 4.4.           Notification.
 
(a)           During the Pre-Closing Period, the Company shall promptly notify
Crossbox in writing of:
 
(i)            the discovery by the Company of any event, condition, fact or
circumstance that occurred or existed on or prior to the date hereof and that
caused or constitutes an inaccuracy in or breach of any representation or
warranty made by the Company in this Agreement;
 
(ii)           any event, condition, fact or circumstance that occurs, arises or
exists after the date hereof and that would cause or constitute an inaccuracy in
or breach of any representation or warranty made by the Company in this
Agreement if (A) such representation or warranty had been made as of the time of
the occurrence, existence or discovery of such event, condition, fact or
circumstance or (B) such event, condition, fact or circumstance had occurred,
arisen or existed on or prior to the date hereof;
 
(iii)          any breach of any covenant or obligation of the Company under
this Agreement;
 
 

27



 
(iv)          any event, condition, fact or circumstance that has made or could
reasonably be expected to make the timely satisfaction of any condition set
forth in Article V or Article VI impossible or unlikely or that has had or could
reasonably be expected to have a Company Material Adverse Effect; and
 
(v)           (A) any notice or other communication from any Person alleging
that the consent or approval of such Person is or may be required in connection
with the transactions contemplated by this Agreement; and (B) any Legal
Proceeding or material claim threatened, commenced or asserted against or with
respect to the Company or the transactions contemplated by this Agreement.
 
No notification given to Crossbox pursuant to this paragraph Section 4.3(a)
shall limit or otherwise affect any of the representations, warranties,
covenants or obligations of the Company, or any of the rights of Crossbox,
contained in this Agreement.
 
(b)           During the Pre-Closing Period, Crossbox shall promptly notify the
Company in writing of:
 
(i)            the discovery by Crossbox or Merger Sub of any event, condition,
fact or circumstance that occurred or existed on or prior to the date hereof and
that caused or constitutes an inaccuracy in or breach of any representation or
warranty made by Crossbox or Merger Sub in this Agreement;
 
(ii)           any event, condition, fact or circumstance that occurs, arises or
exists after the date hereof and that would cause or constitute an inaccuracy in
or breach of any representation or warranty made by Crossbox or Merger Sub in
this Agreement if (A) such representation or warranty had been made as of the
time of the occurrence, existence or discovery of such event, condition, fact or
circumstance or (B) such event, condition, fact or circumstance had occurred,
arisen or existed on or prior to the date hereof;
 
(iii)          any breach of any covenant or obligation of Crossbox or Merger
Sub under this Agreement;
 
(iv)          any event, condition, fact or circumstance that has made or could
reasonably be expected to make the timely satisfaction of any condition set
forth in Article V or Article VI impossible or unlikely or that has had or could
reasonably be expected to have a Crossbox Material Adverse Effect; and
 
(v)           (A) any notice or other communication from any Person alleging
that the consent or approval of such Person is or may be required in connection
with the transactions contemplated by this Agreement; and (B) any Legal
Proceeding or material claim threatened, commenced or asserted against or with
respect to Crossbox or Merger Sub or the transactions contemplated by this
Agreement.
 
 

28



 
No notification given to the Company pursuant to this (b) shall limit or
otherwise affect any of the representations, warranties, covenants or
obligations of Crossbox or Merger Sub, or any of the rights of the Company,
contained in this Agreement.
 
Section 4.5            Delivery of Company Financial Statements. Not later than
10 days prior to the Closing Date, the Company shall deliver to Crossbox and its
auditors the Audited Company Financial Statements and Unaudited Company
Financial Statements required to be included in a Form 8-K Interim Report to be
filed by Crossbox with the SEC within four Business Days of consummation of the
Merger.
 
Section 4.6            Private Placement. Each of the Company and Crossbox shall
take all necessary action on its part such that the issuance of shares of
Crossbox Common Stock to the Company stockholders as Merger Shares constitutes a
valid “private placement” under the Securities Act. Without limiting the
generality of the foregoing, the Company shall (1) provide each Company
stockholder with a stockholder qualification questionnaire substantially in the
form of Exhibit C (each, a “Company Stockholder Questionnaire”) whereby each
Company stockholder shall be requested to represent that (i) such stockholder is
acquiring the Merger Shares for his, her or its sole account, for investment and
not with a view to the resale or distribution thereof and (ii) that stockholder
is an “accredited investor” as defined in Regulation D of the Securities Act.
 
Section 4.7            Board of Directors.        As at the Effective Time, all
of the members of the board of directors of Crossbox shall resign and four (4)
individuals designated by the Company (the “Company Designees”) and one (1)
individual designated by Crossbox (the “Crossbox Designee”) shall become a
member of the board of directors of each of Crossbox and the Company (each the
“Board of Directors”).  The members of the Board of Directors shall serve until
the next annual meeting of stockholders of Crossbox and their replacements, if
any, are duly qualified and take office.  The four initial Company Designees
shall be Arben Kryeziu, Nick Nicanic and two other individuals designated by the
Company.  The Crossbox Designee shall be acceptable to Arben Kryeziu.   Between
any meeting of stockholders of Crossbox called to elect members of the Board of
Directors, if any Company Designee or the Crossbox Designee shall resign or
otherwise be unable to serve as a member of the Board of Directors, his
replacement shall be selected by a majority of the members of the Board of
Directors..
 
Section 4.8            Blue Sky Filings. Prior to the Effective Time, Crossbox
shall make all required filings with state regulatory authorities, and shall
ensure that Crossbox Common Stock to be issued in the Merger will be qualified
under the securities or “blue sky” law of every jurisdiction of the United
States in which any registered stockholder of the Company has an address of
record on the record date for determining the stockholders entitled to notice of
and to vote on the Merger (other than qualifying to do business in a State in
which it is not now qualified).
 
Section 4.9            Crossbox Articles of Amendment.        Promptly following
the Effective Time of the Merger, and subject to obtaining the requisite
stockholder approvals in compliance with the provisions of the Securities
Exchange Act of 1934, as amended, and other applicable Law, Crossbox shall file
a with the Secretary of State of the State of Nevada, a certificate of amendment
to its Articles of Incorporation in substantially the form attached hereto as
?Exhibit E (the “Crossbox Articles of Amendment”), in order to:
 
 

29



 
 (a)          authorize for issuance (i) Two Hundred and Fifty Million
(250,000,000) shares of Crossbox Common Stock and (ii) Twenty Five Million
(25,000,000) shares of “blank-check” preferred stock of Crossbox; and
 
(b)           change the corporate name of Crossbox to “Flikdate, Inc., or such
other name as the Board of Directors shall determine.
 
Section 4.10          Crossbox SEC Documents; Crossbox.  Crossbox shall prepare
and file all Crossbox SEC Documents with the SEC on a timely basis and in full
compliance with all SEC rules and regulations. In the event that the SEC issues
any comments regarding a Crossbox SEC Document, then Crossbox shall use its best
efforts to address and respond to such comments in a complete manner as soon as
reasonably practicable.
 
Section 4.11          Crossbox Stockholder Approval.  Immediately following the
execution of this Agreement, Crossbox shall solicit and obtain duly executed
written consents of Persons owning of record and beneficially a majority of the
outstanding shares of Crossbox Common Stock (collectively, the “Crossbox
Majority Stockholders”), pursuant to which such Crossbox Majority Stockholders
shall irrevocably (i) consent to the Merger contemplated by this Agreement, and
(ii) covenant and agree to vote all shares of Crossbox Common Stock owned by
them at any regular and special meeting of stockholders of Crossbox or in
connection with any stockholders consent IN FAVOR of  (A) the Merger, (B) the
Crossbox Articles of Amendment, and (C) the Incentive Stock Option Plan referred
to in Section 4.14 below; all in the form annexed hereto as Exhibit D and made a
part hereof (the “Crossbox Stockholder Written Consent”).   Crossbox shall
provide to the Company a copy of each Crossbox Stockholder Written Consent
immediately following the execution and delivery thereof.  Crossbox shall ensure
that Crossbox Stockholder Written Consent are obtained in compliance with, and
are valid and effective under, Crossbox’s Articles of Incorporation and By-Laws
and under applicable Nevada corporate law, and federal and state securities
laws.
 
Section 4.12          Public Announcements.   During the Pre-Closing Period, (a)
the Company shall not (and the Company shall not permit any of its
Representatives to) issue any press release or make any public statement
regarding this Agreement, or regarding any of the transactions contemplated by
this Agreement, without Crossbox’s prior written consent and (b) Crossbox shall
not (and Crossbox shall not permit any of its Representatives to) issue any
press release or make any public statement regarding this Agreement, or
regarding any of the transactions contemplated by this Agreement, without the
Company’s prior written consent; provided that nothing herein shall be deemed to
prohibit Crossbox from making any public disclosure that Crossbox, upon advice
of legal counsel, deems necessary or appropriate under applicable Law.
 
Section 4.13          Reasonable Efforts; Further Assurances; Cooperation.
Subject to the other provisions hereof, each party shall use its reasonable,
good faith efforts to perform its obligations hereunder and to take, or cause to
be taken, and do, or cause to be done, all things necessary, proper or advisable
under applicable Law to cause the transactions contemplated by this Agreement to
be effected as soon as practicable, but in any event on or prior to the
Expiration Date, in accordance with the terms hereof and shall cooperate fully
with each other party and its Representatives in connection with any step
required to be taken as a part of its obligations hereunder, including the
following:
 
 

30



 
(a)           Each party shall promptly make its filings and submissions and
shall take all actions necessary, proper or advisable under applicable Laws to
obtain any required approval of any Governmental Body with jurisdiction over the
transactions contemplated by this Agreement (except that Crossbox shall have no
obligation to take or consent to the taking of any action required by any such
Governmental Body that could adversely affect the business or assets of the
Company or the transactions contemplated by this Agreement or any agreement
entered into in connection with this Agreement).  The Company shall furnish to
Crossbox all information required for any application or other filing to be made
by the Company pursuant to any applicable Law in connection with the
transactions contemplated by this Agreement;
 
(b)           Each party shall promptly notify the other parties of (and provide
written copies of) any communications from or with any Governmental Body in
connection with the transactions contemplated by this Agreement;
 
(c)           In the event any claim, action, suit, investigation or other
proceeding by any Governmental Body or other Person is commenced that questions
the validity or legality of the transactions contemplated by this Agreement or
seeks damages in connection therewith, the parties shall (i) cooperate and use
all reasonable efforts to defend against such claim, action, suit, investigation
or other proceeding, (ii) in the event an injunction or other order is issued in
any such action, suit or other proceeding, use all reasonable efforts to have
such injunction or other order lifted, and (iii) cooperate reasonably regarding
any other impediment to the consummation of the transactions contemplated by
this Agreement; and
 
(d)           The Company shall give all notices to third parties and use its
best efforts (in consultation with Crossbox) to obtain all third-party consents
(i) necessary, proper or advisable to consummate the transactions contemplated
by this Agreement, (ii) required to be given or obtained or (iii) required to
prevent a Company Material Adverse Effect, whether prior to, on or following the
Closing Date.
 
Section 4.14          Stock Option Plan. Immediately at the Effective Time,
Crossbox shall adopt an incentive stock option plan in the form of Exhibit F
hereto, pursuant to, inter alia, key employees, consultants and directors of
Crossbox and the Company shall be entitled to receive incentive stock options,
which shall vest over a four (4) year period, and which shall entitle the option
holders to purchase up to an additional 5% of the Crossbox Common Stock to be
outstanding immediately following the Effective Time..
 
Section 4.15          Third Party Loan.        Promptly following the execution
of this Merger Agreement, Crossbox shall make a $325,000 senior secured loan to
a third party designated by Flikdate.  The loan shall be evidenced by a 6% note
payable within 90 days after the date of funding with the borrower having the
right to extend the maturity date of the loan to 180 days, subject to a penalty
payment of an additional $35,000 to Crossbox (the “Note”).  Payment of the Note
shall be secured by a lien and security interest on all of the assets of the
borrower.  The Note and security agreement shall be in form and content
acceptable to Crossbox.
 
Section 4.16          Form 8-K Information Statement. Crossbox shall, as soon as
reasonably practicable after the Effective Time (but in no event later than four
Business Days following the Effective Time) prepare and file with the SEC a Form
8-K information statement under the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”) which shall contain a complete description of the
transactions contemplated by this Agreement and all business, financial
information, risk factors and related disclosures concerning Crossbox.
 
 

31



 
Section 4.17          Indemnification.
 
(a)           Crossbox and Merger Sub agree that all rights to exculpation,
indemnification and advancement of expenses for acts or omissions occurring at
or prior to the Effective Time, whether asserted or claimed prior to, at or
after the Effective Time, now existing in favor of the Company and all current
or former directors, officers or employees, as the case may be, of the Company
as provided in the Company Constituent Documents or in any agreement shall
survive the Merger and shall continue in full force and effect. Crossbox and the
Surviving Corporation shall maintain in effect any and all exculpation,
indemnification and advancement of expenses provisions of the Company
Constituent Documents in effect immediately prior to the Effective Time or in
any indemnification agreements of the Company with any of its current or former
directors, officers or employees in effect as of the date hereof, and shall not
amend, repeal or otherwise modify any such provisions in any manner that would
adversely affect the rights thereunder of any individuals who at the Effective
Time were current or former directors, officers or employees of the Company, and
all rights to indemnification in respect of any Legal Proceeding pending or
asserted or any claim made within such period shall continue until the
disposition of such Legal Proceeding or resolution of such claim.
 
(b)           From and after the Effective Time, Crossbox and the Surviving
Corporation shall continue to indemnify and hold harmless each Company
Indemnified Party against any and all Losses incurred in connection with any
Legal Proceeding arising out of or pertaining to any action or omission
occurring or alleged to have occurred whether before or after the Effective Time
(including acts or omissions in connection with such Persons serving as an
officer, director or other fiduciary in any entity if such service was at the
request or for the benefit of the Company) or any Action instituted by any
Company Indemnified Party to enforce this Section 4.17, including, in each case,
the advancing of expenses to the fullest extent permitted under Applicable Law;
provided, however, that the Company Indemnified Party to whom such expenses are
advanced shall be required to provide an undertaking to Crossbox to repay such
advances if it is ultimately determined that such Company Indemnified Party is
not entitled to indemnification.
 
(c)           The rights of each Company Indemnified Party hereunder shall be in
addition to, and not in limitation of, any other rights such Company Indemnified
Party may have under the Company Constituent Documents or any other similar
organizational documents of the Surviving Corporation, any other indemnification
agreement or arrangement, the DGCL or otherwise. This Section 4.17 shall survive
the consummation of the Merger, and is intended to be for the benefit of, and
shall be enforceable by, the Company Indemnified Parties, their heirs and
personal representatives, shall be binding on Crossbox, the Surviving
Corporation and their successors and assigns and may not be amended, altered or
repealed after the Effective Time without the prior written consent of the
affected Company Indemnified Parties. In the event that Crossbox, the Surviving
Corporation or any of their successors or assigns: (i) consolidates with or
merges into any other Person and shall not be the continuing or surviving
corporation or entity in such consolidation or merger; or (ii) transfers all or
substantially all of its properties and assets to any Person, then, and in each
case, proper provision shall be made so that the successors and assigns of
Crossbox or the Surviving Corporation (as the case may be) are obligated to
honor the indemnification obligations set forth in this Section 4.17. Nothing in
this Agreement is intended to, shall be construed to or shall release, waive or
impair any rights to directors’ and officers’ insurance claims under any policy
that is or has been in existence with respect to the Company or its officers,
directors and employees, it being understood and agreed that the indemnification
provided for in this Section 4.17 is not prior to, or in substitution for, any
such claims under any such policies.
 
 

32



 
Section 4.18          Cancellation of Certain Crossbox Shares.
 
(a)           On or before the Effective Time of the Merger (a) an aggregate of
5,000,000 shares of Crossbox Common Stock issued in January 2014  to each of
Messrs. David Walters, Peter Wells, Joe Lopez, BDMG, Inc. and First Rate Boxing
in equal 1,000,000 share amounts in consideration for services rendered shall be
returned to Crossbox and cancelled, and (b) an aggregate of 2,300,000 of the
5,000,000 remaining shares of Crossbox Common Stock owned of beneficially by
David Walters and Peter Wells shall be returned to Crossbox for cancellation.
 
(b)           On or before the Effective Time of the Merger, Crossbox shall
enter into and consummate certain settlement agreements with each of Jeffrey
Crawford and First Rate Boxing and Joe Lopez in form and content reasonably
acceptable to Flikdate, pursuant to which, inter alia (i) except for 100,000
Crossbox shares of Common Stock to be retained by him, Mr. Crawford and First
Rate Boxing shall return all other shares of Crossbox Common Stock owned by them
(an aggregate of 3,900,000 shares) to Crossbox for cancellation, and (ii) Joe
Lopez shall return to Crossbox for cancellation all shares of Crossbox Common
Stock owned by him.





ARTICLE V.
CONDITIONS PRECEDENT TO OBLIGATIONS OF CROSSBOX AND MERGER SUB
 
The obligations of Crossbox and Merger Sub to effect the Merger and otherwise
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or written waiver by Crossbox, at or prior to the Closing, of each
of the following conditions:
 
Section 5.1.           Accuracy of Representations. Each of the representations
and warranties of the Company contained in this Agreement that are qualified as
to materiality shall be true and correct in all respects, and each of the
representations and warranties of the Company contained in this Agreement that
are not so qualified shall be true and correct in all material respects, in each
case as of the date of this Agreement and as of the Closing Date with the same
force and effect as though made as of the Closing Date (except to the extent
that any such representation and warranty expressly speaks as of a specific
date, in which case the accuracy of such representation and warranty shall be
determined as of such date), except that any inaccuracies in such
representations and warranties shall be disregarded for purposes of this Section
5.1 if such inaccuracies do not have a Company Material Adverse Effect.
 
 

33



 
Section 5.2.           Performance of Covenants. Each of the covenants and
obligations set forth herein that the Company is required to comply with or
perform at or prior to the Closing shall have been complied with or performed in
all material respects.
 
Section 5.3.           Company Compliance Certificate. The Company shall have
delivered, or caused to be delivered, to Crossbox a certificate executed by the
chief executive officer or chief financial officer of the Company as to
compliance with the conditions set forth in Section 5.1 and Section 5.2,
provided that such certificate shall, as applicable, describe any changes in the
representation set forth in Section 2.4 hereof (the “Company Compliance
Certificate”).
 
Section 5.4.           No Company Material Adverse Effect. There shall not have
occurred a Company Material Adverse Effect, and no event shall have occurred or
circumstance exist that, in combination with any other events or circumstances,
could reasonably be expected to have a Company Material Adverse Effect.
 
Section 5.5.           Company Stockholder Approval. This Agreement shall have
been duly adopted, and the Merger shall have been duly approved, by the Required
Company Stockholder Vote, and the Company shall have delivered to Crossbox
copies of all executed Stockholder Written Consents evidencing such adoption and
approval.
 
Section 5.6.           Due Diligence Investigation. Between the period
commencing on the date when the Company shall have submitted to Crossbox
complete responses to the due diligence questionnaire provided by Crossbox to
the Company (the “Due Diligence Commencement Date”) and ending on a date which
shall be 10 Business Days following such Due Diligence Commencement Date (the
“Due Diligence Period”), Crossbox shall advise the Company whether Crossbox has
completed a business, financial and legal due diligence review and investigation
of the Company (the “Due Diligence Investigation”) which is satisfactory to
Crossbox in the exercise of its reasonable discretion.  Unless Crossbox shall
affirmatively notify the Company that it is not satisfied with the results of
its Due Diligence Investigation, Crossbox shall be deemed for purposes of this
Agreement to have conducted a satisfactory Due Diligence Investigation and the
condition set forth in this Section 5.6 shall be deemed to be waived and of no
further force or effect. 
 
Section 5.7.           Consents. All consents, approvals, orders or
authorizations of, or registrations, declarations or filings with any Person
required in connection with the execution, delivery or performance hereof shall
have been obtained or made and shall be in full force and effect, in each case
in form and substance reasonably satisfactory to Crossbox.
 
Section 5.8.           Ancillary Agreements and Deliveries. The Company shall
have delivered, or caused to be delivered, to Crossbox the following agreements
and documents, each of which shall be in full force and effect:
 
(a)           a certificate of non-foreign status that complies with Treasury
Regulation Section 1.4445-2(c)(3); and
 
(b)           all other documents required to be entered into by the Company
pursuant hereto or reasonably requested by Crossbox to consummate the Merger or
the other transactions contemplated by this Agreement.
 
 

34



 
Section 5.9.           No Restraints. No temporary restraining order,
preliminary or permanent injunction or other Order preventing the consummation
of the Merger shall have been issued by any Governmental Body, and there shall
not be any Law enacted or deemed applicable to the Merger that makes
consummation of the Merger illegal.
 
Section 5.10.         Company Stockholder Questionnaire and Company Financial
Statements. Crossbox shall have received the Company Financial Statements
referred to in Section 4.5 and each of the Company’s stockholders shall have
executed and delivered to Crossbox a completed Company Stockholder
Questionnaire.
 
Section 5.11.         No Litigation. There shall not be pending or threatened
any Legal Proceeding by or before any Governmental Body against Crossbox, Merger
Sub or the Company (a) seeking to restrain or prohibit Crossbox’s direct or
indirect ownership or operation of all or a significant portion of the business
and assets
of the Company, or to compel Crossbox or any of its Subsidiaries or Affiliates
to dispose of or hold separate any significant portion of the business or assets
of the Company, (b) seeking to restrain or prohibit or make materially more
costly the consummation of the transactions contemplated by this Agreement, or
seeking to obtain from Crossbox, Merger Sub or the Company any material damages,
(c) seeking to impose limitations on the ability of Crossbox to hold or exercise
full rights of ownership of the stock of the Surviving Corporation or (d) which
otherwise could reasonably be expected to have a Company Material Adverse
Effect.
 
ARTICLE VI.
CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY
 
The obligations of the Company to effect the Merger and otherwise consummate the
transactions contemplated by this Agreement are subject to the satisfaction (or
written waiver by the Company), at or prior to the Closing, of the following
conditions:
 
Section 6.1.           Accuracy of Representations. Each of the representations
and warranties of Crossbox and Merger Sub contained in this Agreement that are
qualified as to materiality shall be true and accurate in all respects, and each
of the representations and warranties of the Company contained in this Agreement
that are not so qualified shall be true and correct in all material respects, in
each case as of the date of this Agreement and as of the Closing Date with the
same force and effect as though made as of the Closing Date (except to the
extent that any such representation and warranty expressly speaks as of a
specific date, in which case the accuracy of such representation and warranty
shall be determined as of such date), except that any inaccuracies in such
representations and warranties shall be disregarded for purposes of this Section
6.1 if such inaccuracies do not have a Crossbox Material Adverse Effect.
 
Section 6.2.           Performance of Covenants. Each of the covenants and
obligations set forth herein that Crossbox or Merger Sub, as applicable, is
required to comply with or perform at or prior to the Closing shall have been
complied with or performed in all material respects.
 
Section 6.3.           Crossbox Compliance Certificate. Crossbox shall have
delivered, or caused to be delivered, to the Company a certificate executed by
the chief executive officer or chief financial officer of Crossbox as to
compliance with the conditions set forth in Sections 6.1 and 6.2, provided that
such certificate shall, as applicable, describe any changes in the
representation set forth in Section 3.4 hereof (the “Crossbox Compliance
Certificate”).
 
 

35



 


Section 6.4.           No Crossbox Material Adverse Effect. There shall not have
occurred a Crossbox Material Adverse Effect, and no event shall have occurred or
circumstance exist that, in combination with any other events or circumstances,
could reasonably be expected to have a Crossbox Material Adverse Effect.
 
Section 6.5.           No Restraints. No temporary restraining order,
preliminary or permanent injunction or other Order preventing the consummation
of the Merger shall have been issued by any Governmental Body, and there shall
not be any Law enacted or deemed applicable to the Merger that makes
consummation of the Merger illegal.
 
Section 6.6.           No Litigation. There shall not be pending or threatened
any Legal Proceeding by or before any Governmental Body against Crossbox, Merger
Sub or the Company (a) seeking to restrain or prohibit Crossbox’s direct or
indirect ownership or operation of all or a significant portion of the business
and assets of the Company, or to compel Crossbox or any of its Subsidiaries or
Affiliates to dispose of or hold separate any significant portion of the
business or assets of the Company, (b) seeking to restrain or prohibit or make
materially more costly the consummation of the transactions contemplated by this
Agreement, or seeking to obtain from Crossbox, Merger Sub or the Company any
material damages, (c) seeking to impose limitations on the ability of Crossbox
to hold or exercise full rights of ownership of the stock of the Surviving
Corporation or (d) which otherwise could reasonably be expected to have a
Crossbox Material Adverse Effect.
 
Section 6.7.           Ancillary Agreements and Deliveries. Crossbox and Merger
Sub shall have delivered, or caused to be delivered, to the Company the
following agreements and documents, each of which shall be in full force and
effect:
 
(a)           written resignations of the officers and directors of Crossbox,
effective as of the Effective Time;
 
(b)           evidence of Crossbox’s approval, as the sole stockholder of Merger
Sub, of the adoption of this Agreement and of the transactions contemplated
hereby, including the Merger; and
 
(c)           all other documents required to be entered into by Crossbox or
Merger Sub pursuant hereto or reasonably requested by the Company to consummate
the Merger or the other transactions contemplated by this Agreement.
 
Section 6.8.           Consents. All consents approvals, orders or
authorizations of, or registrations, declarations or filings with, any
Governmental Body shall have been obtained or made on terms and conditions
reasonably satisfactory to the Company.
 

36



 
 ARTICLE VII.   
TERMINATION
 
Section 7.1.           Termination Events. This Agreement may be terminated
prior to the Closing, notwithstanding approval of this Agreement by the
Company’s stockholders in accordance with the terms of this Agreement:
 
(a)           by mutual written consent of Crossbox and the Company;
 
(b)           by written notice from Crossbox to the Company, if there has been
a breach of any representation, warranty, covenant or agreement by the Company,
or any such representation or warranty shall become untrue after the date
hereof, such that the conditions in Sections 5.1 and 5.2 would not be satisfied
and such breach is not curable or, if curable, is not cured within the earlier
of (i) fifteen (15) days after written notice thereof is given by Crossbox to
the Company and (ii) the Expiration Date;
 
(c)           by written notice from the Company to Crossbox, if there has been
a breach of any representation, warranty, covenant or agreement by Crossbox or
Merger Sub, or any such representation or warranty shall become untrue after the
date hereof, such that the conditions in Sections 6.1 and 6.2 would not be
satisfied and such breach is not curable or, if curable, is not cured within the
earlier of (i) fifteen (15) days after written notice thereof is given by the
Company to Crossbox and (ii) the Expiration Date;
 
(d)           by written notice by the Company to Crossbox or Crossbox to the
Company, as the case may be, in the event the Closing has not occurred on or
prior to July 15, 2104 (the “Expiration Date”), unless such Expiration Date is
extended by the Company for up to an additional 30 days or until July 31, 2014
(the “Outside Effective Date”) for any reason other than delay or nonperformance
of or breach, in each case under this Agreement or any other agreement
contemplated by this Agreement, by the party seeking such termination; or
 
(e)           by written notice by the Company to Crossbox if Crossbox or any
Representative of Crossbox shall have violated, breached, or taken any action
inconsistent with any of the provisions set forth in Section 4.5.
 
Section 7.2.           Effect of Termination.  In the event of termination of
this Agreement pursuant to this Article VII, this Agreement shall forthwith
become void and, except as set forth in this Section 7.2 and in Section 7.3
below, there shall be no liability on the part of any party to this Agreement or
its partners, officers, directors or stockholders, except for obligations under
Section 4.12 (Public Announcements), Section 8.2 (Fees and Expenses), Section
8.3 (Attorneys’ Fees), Section 8.4 (Waiver; Amendment), Section 8.5 (Entire
Agreement), Section 8.7 (Execution of Agreement; Counterparts; Electronic
Signatures), Section 8.8 (Governing Law; Jurisdiction and Venue), Section 8.9
(Waiver of Jury Trial), Section 8.10 (Assignment and Successors), Section 8.12
(Notices), Section 8.13 (Construction; Usage), Section 8.14 (Enforcement of
Agreement), Section 8.15 (Severability), this Section 7.2, and the definitions
used in each of the foregoing sections, including those set forth on Exhibit A
attached hereto, all of which shall survive the Termination Date.
 
 

37



 
Section 7.3.           Liquidated Damages. Notwithstanding the foregoing, in the
event that by the Outside Effective Date, the Company shall have failed or
refused to provide Crossbox with the Company Financial Statements and other
information concerning the Company and its management required to be disclosed
in a Form 8-K by Crossbox, then and in such event, the Company shall pay to
Crossbox the sum of $300,000 as full and complete liquidated damages.
 
ARTICLE VIII. 
MISCELLANEOUS PROVISIONS
 
Section 8.1.           Further Assurances. Each party to this Agreement shall
execute and cause to be delivered to each other party hereto such instruments
and other documents, and shall take such other actions, as such other party may
reasonably request (prior to, at or after the Closing) for the purpose of
carrying out or evidencing any of the transactions contemplated by this
Agreement.
 
Section 8.2.           Fees and Expenses. Each party to this Agreement shall
bear and pay all of the fees, costs and expenses (including legal fees and
accounting fees) that have been incurred or that are incurred by or on behalf of
such party in connection with the transactions contemplated by this Agreement.
 
Section 8.3.           Attorneys’ Fees. If any Legal Proceeding relating to this
Agreement or the enforcement of any provision of this Agreement is brought
against any party to this Agreement, the prevailing party shall be entitled to
recover reasonable attorneys’ fees, costs and disbursements (in addition to any
other relief to which the prevailing party may be entitled).
 
Section 8.4.           Waiver; Amendment. Any agreement on the part of a party
to this Agreement to any extension or waiver of any provision hereof shall be
valid only if set forth in an instrument in writing signed on behalf of such
party. A waiver by a party to this Agreement of the performance of any covenant,
agreement, obligation, condition, representation or warranty shall not be
construed as a waiver of any other covenant, agreement, obligation, condition,
representation or warranty. A waiver by any party to this Agreement of the
performance of any act shall not constitute a waiver of the performance of any
other act or an identical act required to be performed at a later time. This
Agreement may not be amended, modified, altered or supplemented except by
written agreement of Crossbox, Merger Sub and the Company.
 
Section 8.5.           Entire Agreement. This Agreement and the other agreements
referred to herein constitute the entire agreement among the parties to this
Agreement and supersede all other prior agreements and understandings, both
written and oral, among or between any of the parties to this Agreement with
respect to the subject matter hereof and thereof.
 
Section 8.6.           No Survival. None of the representations and warranties
contained in this Agreement, or any covenant in this Agreement other than 0,
shall survive the Effective Time.
 
Section 8.7.           Execution of Agreement; Counterparts; Electronic
Signatures.
 
(a)           This Agreement may be executed in several counterparts, each of
which shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument, and shall become effective when
counterparts have been signed by each of the parties to this Agreement and
delivered to the other parties, it being understood that all parties need not
sign the same counterparts.
 
 

38



 
(b)           The exchange of copies of this Agreement and of signature pages by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, or by combination of
such means, shall constitute effective execution and delivery of this Agreement
as to the parties to this Agreement and may be used in lieu of the original
Agreement for all purposes. Signatures of the parties to this Agreement
transmitted by facsimile or other electronic means shall be deemed to be their
original signatures for all purposes.
 
Section 8.8.           Governing Law; Jurisdiction and Venue.
 
(a)           This Agreement and the relationship of the parties to this
Agreement shall be construed in accordance with, and governed in all respects
by, the internal laws of the State of Nevada (without giving effect to
principles of conflicts of laws).
 
(b)           Any legal action or other legal proceeding relating to this
Agreement or the enforcement of any provision of this Agreement shall be brought
or otherwise commenced exclusively in any state or federal court located in the
County of New York, State of New York. Each party to this Agreement:
 
(i)            expressly and irrevocably consents and submits to the
jurisdiction of each state and federal court located in the County of New York,
State of New York (and each appellate court located in the State of New York),
in connection with any legal proceeding;
 
(ii)           agrees that service of any process, summons, notice or document
by U.S. mail addressed to it at the address set forth in Section 8.12 shall
constitute effective service of such process, summons, notice or document for
purposes of any such legal proceeding;
 
(iii)          agrees that each state and federal court located in the County of
New York, State of New York, shall be deemed to be a convenient forum; and
 
(iv)          agrees not to assert (by way of motion, as a defense or
otherwise), in any such legal proceeding commenced in any state or federal court
located in the County of New York, State of New York, any claim by either the
Company, Crossbox or Merger Sub that it is not subject personally to the
jurisdiction of such court, that such legal proceeding has been brought in an
inconvenient forum, that the venue of such proceeding is improper or that this
Agreement or the subject matter of this Agreement may not be enforced in or by
such court.
 
 

39



 
Section 8.9.           Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS
AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION
OR PROCEEDING BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
 
Section 8.10.         Assignment and Successors. No party to this Agreement may
assign any of its rights or delegate any of its obligations under this Agreement
without the prior written consent of the other parties to this Agreement, except
that Crossbox may assign any of its rights and delegate any of its obligations
under this Agreement to any Affiliate of Crossbox. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon and
inure to the benefit of the successors and permitted assigns of the parties.
 
Section 8.11.         Parties in Interest.  Except for the provisions of Section
1.5 and Section 4.15, none of the provisions of this Agreement is intended to
provide any rights or remedies to any Person other than the parties to this
Agreement and their respective successors and assigns (if any).
 
Section 8.12.         Notices.  All notices, requests, claims, demands,
consents, waivers and other communications required or permitted by this
Agreement shall be in writing and shall be deemed given to a party when (a)
delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); or (b) sent by facsimile or e-mail
with confirmation of transmission by the transmitting equipment confirmed with a
copy delivered as provided in clause (a), in each case to the following
addresses, facsimile numbers or e-mail addresses and marked to the attention of
the person (by name or title) designated below (or to such other address,
facsimile number, e-mail address or person as a party may designate by notice to
the other parties):
 
If to the Company (before the Closing):
 
Flikdate, Inc.
89 Ho’okele Street
Suite 201
Kahului, Hawaii 96732
Telephone: (808) 871-6496
Attention:  Nick Bicanic, CEO
 
If to Crossbox or Merger Sub:
Crossbox, Inc.
5000 Birch Street
Suite 4800
Newport Beach, California 92660
Telephone:            (949) 373-7281
Attention:              David Walters, Interim CEO
 
 

40



 
Section 8.13.         Construction; Usage.
 
(a)           Interpretation. In this Agreement, unless a clear contrary
intention appears:
 
(i)            the singular number includes the plural number and vice versa;
 
(ii)           reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually;
 
(iii)          reference to any gender includes each other gender;
 
(iv)          reference to any agreement, document or instrument means such
agreement, document or instrument, as well as all addenda, exhibits, schedules
or amendments thereto, in each case as amended, modified or restated and in
effect from time to time in accordance with the terms thereof;
 
(v)           reference to any Law means such Law as amended, modified,
codified, replaced or reenacted, in whole or in part, and in effect from time to
time, including rules and regulations promulgated thereunder, and reference to
any section or other provision of any Law means that provision of such Law from
time to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision;
 
(vi)          “hereunder,” “hereof,” “hereto,” and words of similar import shall
be deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof; and
 
(vii)         “including” means including without limiting the generality of any
description preceding such term.
 
(b)           Legal Representation of the Parties. This Agreement was negotiated
by the parties with the benefit of legal representation and any rule of
construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof.
 
(c)           Headings. The headings contained in this Agreement are for the
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
(d)           Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.
 
Section 8.14.         Enforcement of Agreement. The parties to this Agreement
acknowledge and agree that the other parties to this Agreement would be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that any breach of this Agreement by
the other parties to this Agreement could not be adequately compensated in all
cases by monetary damages alone. Accordingly, in addition to any other right or
remedy to which a party to this Agreement may be entitled, at law or in equity,
such party shall be entitled to enforce any provision of this Agreement by a
decree of specific performance and temporary, preliminary and permanent
injunctive relief to prevent breaches or threatened breaches of any of the
provisions of this Agreement, without posting any bond or other undertaking. The
rights and remedies of the parties to this Agreement shall be cumulative (and
not alternative).
 
 

41



 
Section 8.15.         Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.
 
Section 8.16.         Time of Essence. With regard to all dates and time periods
set forth or referred to in this Agreement, time is of the essence.
 
Section 8.17.         Schedules and Exhibits. The Schedules and Exhibits
(including the Company Disclosure Schedule and Crossbox Disclosure Schedule) are
hereby incorporated into this Agreement and are hereby made a part hereof as if
set out in full herein.
 
*         *         *
 
 

42



 
The parties hereto have caused this Agreement to be executed and delivered as of
the date first set forth above.
 
 
CROSSBOX, INC.

 
By:
 

 
Name:  David Walters
 
Title:    Interim CEO
 
 
 
FLIKDATE, INC.
 

 
By:
 

 
Name:  Nick Bicanic
 
Title:    CEO
 
 
 
FD ACQUISITION CORP.
 
 

 
By:
 

 
Name:  Peter Wells
 
Title:    Secretary and Treasurer

 
[Signature page to Agreement and Plan of Merger]
 

43




 


EXHIBIT B
 
DEFINITIONS
 
For purposes of the Agreement (including this Exhibit A):
 
 “Acquisition Transaction” means any transaction or series of transactions
involving:
 
(ii)           any merger, consolidation, share exchange, business combination,
issuance of securities, direct or indirect acquisition of securities,
recapitalization, tender offer, exchange offer or other similar transaction
involving the Subject Company;
 
(iii)          any direct or indirect sale, lease, exchange, transfer, license,
acquisition or disposition of a material portion of the business or assets of
the Subject Company; or
 
(iv)          any liquidation or dissolution of the Subject Company.
 
“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling, controlled by or under common control with such Person.
 
“Agreement” means this Agreement and Plan of Merger, as amended from time to
time.
 
“Applicable Multiplier” means that number of shares of Crossbox Common Stock
(rounded to the fifth decimal place) equal to the quotient obtained by dividing
(i) the Merger Shares by (ii) the number of issued and outstanding shares of
Company Common Stock immediately prior to the Effective Time, calculated on a
Fully Diluted Basis; provided that if, between the date hereof and the Effective
Time, the outstanding shares of Crossbox Common Stock shall have been changed
into a different number of shares or a different class by reason of any
reclassification, stock split, reverse stock split, stock dividend,
recapitalization or other similar transaction, then the Applicable Multiple
shall be correspondingly adjusted.
 
“Bankruptcy and Equity Exception” has the meaning set forth in Section 2.2.
 
“Business Day” means any day except Saturday, Sunday or any day on which banks
are generally not open for business in New York, New York.
 
“Certificate of Merger” has the meaning set forth in Section 1.3.
 
“Closing” has the meaning set forth in Section 1.3.
 
“Closing Date” has the meaning set forth in Section 1.3.
 
“Code” has the meaning set forth in the Recitals.
 
“Company” has the meaning set forth in the Preamble.
 
 “Company Audited Financial Statements” has the meaning set forth in Section
2.12(a).
 
 

A-1



 
“Company Common Stock” has the meaning set forth in the Recitals.
 
 “Company Compliance Certificate” has the meaning set forth in Section 5.3.
 
 “Company Constituent Documents” means the Articles of Incorporation and the
bylaws, including all amendments thereto, of the Company.
 
“Company Contract” means any Contract, including any amendment or supplement
thereto, (i) to which the Company or its Subsidiary is a party or (ii) under
which the Company or its Subsidiary has or may acquire any right or interest.
 
“Company Disclosure Schedule” means the disclosure schedule (dated as of the
date of the Agreement) delivered to Crossbox on behalf of the Company on the
date of this Agreement.
 
“Company Financial Statements” has the meaning set forth in Section 2.12(a).
 
“Company Indemnified Parties” means the following Persons: (i) each present and
former director, officer or employee of the Company; (ii) the respective
Representatives of the Persons referred to in clause (i) above; and (iii) the
respective successors and assigns of the Persons referred to in clauses (i) and
(ii) above.
 
“Company Intellectual Property” means all Intellectual Property owned by,
licensed to or used by the Company.
 
 “Company Material Adverse Effect” means any statement of facts, change, event,
effect, occurrence or circumstance that, individually or in the aggregate
(considered together with all other state of facts, change, event, effect,
occurrence or circumstance) has, has had or could reasonably be expected to have
or give rise to a material adverse effect on (i) the business, financial
condition, operations or financial performance of the Company, (ii) the ability
of the Company to consummate the transactions contemplated by this Agreement or
to perform any of its obligations under this Agreement prior to the Termination
Date or (iii) Crossbox’s ability to vote, receive dividends with respect to or
otherwise exercise ownership rights with respect to the stock of the Surviving
Corporation and the Company.
 
 “Company Stockholder Questionnaire” has the meaning set forth in Section 4.6.
 
“Company Stockholder Written Consent” has the meaning set forth in Section
4.11(a).
 
 “Company Related Agreement” means any certificate, agreement, document or other
instrument, other than this Agreement, to be executed and delivered by the
Company or its stockholders in connection with the transactions contemplated by
this Agreement.
 
“Company Rights” has the meaning set forth in Section 2.4(b).
 
“Company Unaudited Financial Statements” has the meaning set forth in Section
2.12(a).
 
“Company Voting Agreement” has the meaning set forth in the Recitals.
 
 

A-2



 
“Confidential Information” means, with respect to an Entity, any data or
information concerning such Entity (including trade secrets), without regard to
form, regarding (for example and including) (i) business process models, (ii)
proprietary software, (iii) research, development, products, pre-clinical and
clinical trial information, specifications, protocols, technology and know-how,
finances and business forecasts, procurement requirements, strategic plans,
services, marketing, selling, business plans, budgets, unpublished financial
statements, licenses, prices, costs, Contracts, suppliers, customers, and
customer lists, (iv) the identity, skills and compensation of employees,
contractors, and consultants, (v) specialized training or (vi) discoveries,
developments, trade secrets, processes, formulas, data, lists, and all other
works of authorship, mask works, ideas, concepts, know-how, designs, and
techniques, whether or not any of the foregoing is or are patentable,
copyrightable, or registrable under any intellectual property Laws or industrial
property Laws in the United States or elsewhere. Notwithstanding the foregoing,
no data or information constitutes “Confidential Information” if such data or
information is publicly known and in the public domain through means that do not
involve a breach by such Entity of any covenant or obligation set forth in this
Agreement.
 
“Contract” means any written, oral or other agreement, contract, subcontract,
lease, understanding, instrument, note, warranty, license, sublicense, insurance
policy, benefit plan or legally binding commitment or undertaking of any nature,
whether express or implied.
 
 “DGCL” has the meaning set forth in the Recitals.
 
“Effective Time” has the meaning set forth in Section 1.3.
 
“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, claim, infringement, interference, option, right of first
refusal, preemptive right, community property interest or restriction of any
nature affecting property, real or personal, tangible or intangible, including
any restriction on the voting of any security, any restriction on the transfer
of any security or other asset, any restriction on the receipt of any income
derived from any asset, any restriction on the use of any asset, any restriction
on the possession, exercise or transfer of any other attribute of ownership of
any asset, any lease in the nature thereof and any filing of or agreement to
give any financing statement under the Uniform Commercial Code (or equivalent
statute of any jurisdiction).
 
“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company or joint stock
company), firm or other enterprise, association, organization or entity.
 
“Environmental Law” means any federal, state, local or foreign Law relating to
pollution or protection of human health or the environment (including ambient
air, surface water, ground water, land surface or subsurface strata), including
any law or regulation relating to emissions, discharges, releases or threatened
releases of Materials of Environmental Concern, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern.
 
 

A-3



 
“Exchange Act” means the Securities Exchange Act of 1934, as amended and, the
rules and regulations promulgated thereunder.
 
“Exchange Agent” has the meaning set forth in Section 1.7(a).
 
“Exchange Property” has the meaning set forth in Section 1.7(a).
 
“Expiration Date” has the meaning set forth in Section 7.1(d).
 
“Form 8-K” has the meaning set forth in Section 2.20.
 
“Fully Diluted Basis” shall mean, with respect to the Company or Crossbox, the
Company Common Stock or shares of Crossbox Common Stock, as applicable, that
would be outstanding upon (i) the conversion of all outstanding shares of such
issuer’s outstanding preferred stock (in the case of Crossbox), and (ii) the
conversion or exercise, as the case may be, of all outstanding securities (other
than shares issuable upon conversion of outstanding preferred stock described in
clause (i)) convertible into, exercisable for, or exchangeable for, directly or
indirectly, shares of Company Common Stock or Crossbox Common Stock, as
applicable, and in the case of Crossbox Common Stock, shall give effect to the
Permitted Issuances.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
 
“Governmental Authorization” means any (i) approval, permit, license,
certificate, franchise, permission, clearance, registration, qualification or
other authorization issued, granted, given or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Law or (ii)
right under any Contract with any Governmental Body.
 
“Governmental Body” means any (i) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature,
(ii) federal, state, local, municipal, foreign, supranational or other
government or (iii) governmental, self-regulatory or quasi-governmental
authority of any nature (including any governmental division, department,
agency, commission, instrumentality, official, organization, unit, body or
Entity and any court or other tribunal).
 
“Government Contract” means any prime contract, subcontract, letter contract,
purchase order or delivery order executed or submitted to or on behalf of any
Governmental Body or any prime contractor or higher-tier subcontractor, or under
which any Governmental Body or any such prime contractor or subcontractor
otherwise has or may acquire any right or interest.
 
“Information Statement” has the meaning set forth in Section 4.11(b).
 
“Intellectual Property” means any or all of the following and all rights,
arising out of or associated therewith: (i) all patents and applications
therefor and all reissues, divisions, renewals, extensions, provisionals,
continuations and continuations-in-part thereof; (ii) all inventions
 
 

A-4



 
 (whether patentable or not), invention disclosures, improvements, proprietary
information, know-how, technology, technical data and customer lists, and all
documentation relating to any of the foregoing; (iii) all copyrights, copyright
registrations and applications therefor, and all other rights corresponding
thereto; (iv) all industrial designs and any registrations and applications
therefor; (v) all internet uniform resource locators, domain names, trade names,
logos, slogans, designs, common law trademarks and service marks, trademark and
service mark registrations and applications therefor; (vi) all software,
databases and data collections and all rights therein; (vii) all moral and
economic rights of authors and inventors, however denominated; and (viii) any
similar or equivalent rights to any of the foregoing.
 
“Knowledge” An individual shall be deemed to have “knowledge” of a particular
fact or other matter if:
 
(v)           such individual is actually aware of such fact or other matter
after due inquiry and investigation of the matter; or
 
(vi)          such individual would have had knowledge of such fact following a
reasonable investigation, if under the circumstances a reasonable person would
have determined such investigation was required or appropriate in the normal
course of fulfillment of such individual’s duties.
 
The Company shall be deemed to have “Knowledge” of a particular fact or other
matter if any officer, director, or management employee of the Company, as
applicable, has Knowledge of such fact or other matter. Crossbox shall be deemed
to have “Knowledge” of a particular fact or other matter if any officer,
director, or management employee of Crossbox, as applicable, has Knowledge of
such fact or other matter.
 
“Law” means any federal, state, local, municipal, foreign or international,
multinational other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body.
 
“Legal Proceeding” means any ongoing or threatened action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, inquiry, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Body or any arbitrator or arbitration
panel.
 
 “Losses” means any and all claims, liabilities, obligations, damages, losses,
penalties, fines, judgments, costs and expenses (including amounts paid in
settlement, costs of investigation and reasonable attorney’s fees and expenses),
whenever arising or incurred, and whether arising out of a third party claim.
 
“Materials of Environmental Concern” means any chemicals, pollutants,
contaminants, wastes, toxic substances, petroleum and petroleum products and any
other substances that are now or hereafter regulated by any Environmental Law or
that are otherwise a danger to health, reproduction or the environment.
 
 

A-5



 
“Merger” has the meaning set forth in the Recitals.
 
“Merger Shares” means that number of shares of Crossbox Common Stock equal to
32,290,000 shares of Crossbox Common Stock or such other number of shares of
Crossbox Common Stock as shall represent seventy two (72.0%) percent of the
total number of shares of Crossbox Common Stock immediately following to the
Effective Time that is and would be issued and outstanding, calculated on a
Fully Diluted Basis.
 
“Merger Sub” has the meaning set forth in the Preamble.
 
“Merger Sub Constituent Documents” means the certificate of incorporation and
the bylaws, including all amendments thereto, of Merger Sub.
 
“Order” means any decree, permanent injunction, order or similar action.
 
“Crossbox” has the meaning set forth in the Preamble.
 
“Crossbox Articles of Amendment” has the meaning set forth in Section 4.9.
 
“Crossbox Common Stock” has the meaning set forth in the Recitals.
 
“Crossbox Compliance Certificate” has the meaning set forth in Section 6.3.
 
“Crossbox Constituent Documents” means the certificate of incorporation and the
bylaws, including all amendments thereto, of Crossbox.
 
“Crossbox Contract” means any Contract, including any amendment or supplement
thereto, (i) to which Crossbox or Merger Sub is a party or (ii) under which
Crossbox or Merger Sub has or may acquire any right or interest.
 
“Crossbox Disclosure Schedule” means the disclosure schedule (dated as of the
date of the Agreement) delivered to the Company on behalf of Crossbox and Merger
Sub on the date of the Agreement.
 
“Crossbox Financial Statements” has the meaning set forth in Section 3.13(a).
 
“Crossbox Material Adverse Effect” means any state of facts, change, event,
effect, occurrence or circumstance that, individually or in the aggregate
(considered together with all other state of facts, change, event, effect,
occurrence or circumstance) has, has had or could reasonably be expected to have
or give rise to a material adverse effect on (i) the business, financial
condition, capitalization, assets, liabilities, operations or financial
performance of Crossbox or Merger Sub, (ii) the ability of Crossbox or Merger
Sub to consummate the transactions contemplated by this Agreement or to perform
any of its obligations under this Agreement prior to the Termination Date or
(iii) Crossbox’s ability to vote, receive dividends with respect to or otherwise
exercise ownership rights with respect to the stock of the Surviving Corporation
and the Company.
 
 “Crossbox Options” has the meaning set forth in Section 3.4(c).
 
 

A-6



 
“Crossbox Preferred Stock” has the meaning set forth in Section 1.5(a)(v).
 
 “Crossbox Related Agreement” means any certificate, agreement, document or
other instrument, other than this Agreement, to be executed and delivered by
Crossbox or Merger Sub in connection with the transactions contemplated by this
Agreement.
 
 “Crossbox Rights” has the meaning set forth in Section 3.4(e).
 
“Crossbox SEC Documents” has the meaning set forth in Section 3.12(a).
 
“Crossbox Stockholder Meeting” has the meaning set forth in Section 4.10(b).
 
“Crossbox Stock Split” has the meaning set forth in Section 4.7.
 
“Crossbox Stockholder Written Consent” has the meaning set forth in Section
4.10(c).
 
“Permit” shall have the meaning set forth in Section 2.14.
 
“Permitted Encumbrance” means any (i) Encumbrance for Taxes not yet due and
payable (excluding Encumbrances arising under the United States Employee
Retirement Income Security Act of 1974 or the Code), (ii) Encumbrances of
carriers, warehousemen, mechanics, materialmen and repairmen incurred in the
ordinary course of business consistent with past practice and not yet
delinquent, and (iii) in the case of real property, zoning, building, or other
restrictions, variances, covenants, rights of way, encumbrances, easements and
other minor irregularities in title, none of which, individually or in the
aggregate, (A) interfere in any material respect with the present use of or
occupancy of the affected parcel, (B) have more than an immaterial effect on the
value thereof or its use or (C) would impair the ability of such parcel to be
sold for its present use.
 
“Permitted Issuances” has the meaning set forth in Section 4.3(b)(i).
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, trust, Governmental Body or other organization.
 
“Pre-Closing Period” has the meaning set forth in Section 4.1(a).
 
“Representatives” means, with respect to a Person, the officers, directors,
employees, agents, attorneys, accountants, advisors and representatives of such
Person.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder..
 
“Subsidiary” means any Entity shall be deemed to be a “Subsidiary” of another
Person if such Person directly or indirectly (i) has the power to direct the
management or policies of such Entity or (ii) owns, beneficially or of record,
(A) an amount of voting securities or other interests in such Entity that is
sufficient to enable such Person to elect at least a majority of the
stockholders of such Entity’s board of directors or other governing body or (B)
at least 50% of the outstanding equity or financial interests of such Entity.
 
 

A-7



 
“Surviving Corporation” has the meaning set forth in Section 1.1.
 
“Tax” means any (i) tax (including income, franchise, business, corporate,
capital, excise, gross receipts, ad valorem, property, sales, use, turnover,
value added, stamp and transfer taxes), deduction, withholding, levy, charge,
assessment, tariff, duty, impost, deficiency or other fee of any kind imposed by
any Governmental Body, (ii) all interest, penalties, fines, additions to tax or
additional amounts imposed by any Governmental Body in connection with any item
described in clause (i) or for failure to file any Tax Return, (iii) any
successor or transferee liability in respect of any items described in clauses
(i) and/or (ii) under Treasury Regulation 1502-6 (or any similar provision of
state, local or foreign law), and (iv) any amounts payable under any tax sharing
agreement or other contractual arrangement.
 
“Tax Return” means any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection or payment of any Tax
or in connection with the administration, implementation or enforcement of or
compliance with any Law relating to any Tax.
 
“Termination Date” means the date prior to the Closing on which this Agreement
is terminated in accordance with Article VII.
 
“Treasury Regulations” means the temporary and final income Tax regulations
promulgated under the Code.
 
 

A-8



 


EXHIBIT B
 
FORM OF COMPANY VOTING AGREEMENT
 
 

B-1



 
EXHIBIT C
 
FORM OF CERTIFICATE OF MERGER
 
 

B-2



 
EXHIBIT D
 
FORM OF COMPANY STOCKHOLDER QUESTIONNAIRE
 
 

 
EXHIBIT E
 
FORM OF CROSSBOX MAJORITY STOCKHOLDERS CONSENT
 
 

 
EXHIBIT E
 
FORM OF COMPANY STOCKHOLDER WRITTEN CONSENT
 
 

 
EXHIBIT F
 
FORM OF INCENTIVE STOCK PLAN
 
 

 

